Exhibit 10.34

 

LEASE AGREEMENT

 

CONCOURSE

 

ATLANTA, GEORGIA

 

 

LANDLORD:

 

485 PROPERTIES, LLC

 

 

 

TENANT:

 

FIRST HORIZON PHARMACEUTICAL CORPORATION

 

 

 

BUILDING:

 

CORPORATE CENTER V

 

 

 

FLOORS:

 

17 AND 18

 

 

 

SQ. FT.:

 

50,994

 

 

 

TERM:

 

EIGHT (8) YEARS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

 

PREMISES AND TERM

1

2.

 

RENT

2

3.

 

OPERATING COSTS

3

4.

 

DELIVERY OF THE PREMISES

9

5.

 

MEMORANDUM CONFIRMING TERM

10

6.

 

USE

10

7.

 

TENANT’S CARE OF THE PREMISES

10

8.

 

SERVICES

11

9.

 

DESTRUCTION OR DAMAGE TO PREMISES

14

10.

 

DEFAULT BY TENANT; LANDLORD’S REMEDIES

15

11.

 

ASSIGNMENT AND SUBLETTING

18

12.

 

CONDEMNATION

19

13.

 

INSPECTIONS

19

14.

 

SUBORDINATION

19

15.

 

INDEMNIFICATION AND HOLD HARMLESS

20

16.

 

INSURANCE

21

17.

 

REMEDIES CUMULATIVE

22

18.

 

ENTIRE AGREEMENT - NO WAIVER

23

19.

 

HOLDING OVER

23

20.

 

HEADINGS

23

21.

 

NOTICES

23

22.

 

HEIRS, SUCCESSORS, AND ASSIGNS - PARTIES

24

23.

 

ATTORNEY’S FEES

24

24.

 

TIME OF ESSENCE

24

25.

 

NO ESTATE IN LAND

25

26.

 

INTENTIONALLY DELETED

25

27.

 

INTENTIONALLY DELETED

25

28.

 

PARKING ARRANGEMENTS

25

29.

 

RULES AND REGULATIONS

25

30.

 

INTENTIONALLY DELETED

26

31.

 

LATE PAYMENTS

26

32.

 

ESTOPPEL CERTIFICATE

26

33.

 

SEVERABILITY AND INTERPRETATION

26

34.

 

MULTIPLE TENANTS

26

35.

 

FORCE MAJEURE

27

36.

 

QUIET ENJOYMENT

27

37.

 

BROKERAGE COMMISSION; INDEMNITY

27

38.

 

EXCULPATION OF LANDLORD

27

39.

 

ORIGINAL INSTRUMENT

28

40.

 

GEORGIA LAW

28

41.

 

NO RECORDATION OF LEASE

28

42.

 

HAZARDOUS WASTES

28

43.

 

PATRIOT ACT

29

44.

 

LEASE BINDING UPON DELIVERY

29

45.

 

SPECIAL STIPULATIONS

29

 

 

 

 

Signature Page

 

 

ii

--------------------------------------------------------------------------------


 

Exhibit “A” - Space Plan of Premises

 

Exhibit “A-l” – Space Plan of Expansion Space

 

Exhibit “B” - Description of the Property

 

Exhibit “C”-Work Letter

 

Exhibit “C-l” – General Building Specifications to be Performed by Landlord

 

Exhibit “D” - Acceptance of Premises Form

 

Exhibit “E” - Rules and Regulations

 

Exhibit “F” - Special Stipulations

 

Exhibit “G” – Cleaning Specifications

 

Exhibit “H” – Description of Building Standard Materials

 

iii

--------------------------------------------------------------------------------


 

DEFINITIONS

 

Defined Term

 

Paragraph

 

 

 

ADA

 

Exhibit “C”

Additional Electrical Equipment

 

8(b)(iv)

Allowance

 

Exhibit “C”

Architect

 

Exhibit “C”

Base Building Improvements

 

Exhibit “C”

Building

 

l(a)

Building Plans and Specifications

 

Exhibit “C”

Building Standard Materials

 

Exhibit “C”

Change Order

 

Exhibit “C”

Change Order Effect Notice

 

Exhibit “C”

Commencement Date

 

l(b)

Completion Date

 

Exhibit “C”

Construction Contract

 

Exhibit “C”

Contractor

 

Exhibit “C”

Expiration Date

 

l(b)

Force Majeure

 

35

Initial Operating Costs

 

3(a)

Landlord

 

Caption

Lease

 

Caption

Lease Year

 

l(c)

Monthly Rental

 

2(a)

Mortgagee

 

14(a)

Operating Costs

 

3(b)

Premises

 

l(a)

Property

 

l(d) and Exhibit “B”

Rent

 

2(c)

Rules

 

6 and Exhibit “E”

Shared Service

 

8(e)

Substantial Completion or Substantially Complete

 

Exhibit “C”

Tenant

 

Caption

Tenant Delay

 

Exhibit “C”

Tenant Improvement Construction Documents

 

Exhibit “C”

Tenant Improvement Costs

 

Exhibit “C”

Tenant Improvements

 

Exhibit “C”

Tenant Space Plans

 

Exhibit “C”

Tenant’s Share

 

3(c)

Tenant’s Work

 

Exhibit “C”

Term

 

l(b)

Total Building Rentable Area

 

l(a)

Working Day

 

Exhibit “C”

 

iv

--------------------------------------------------------------------------------


 

LEASE AGREEMENT
CONCOURSE

 

THIS LEASE AGREEMENT (this “Lease”), made this 7th day of February, 2006, by and
between 485 PROPERTIES, LLC (“Landlord”), a Delaware limited liability company,
which has as its address for all purposes hereunder as follows:

 

485 Properties, LLC

c/o Cousins Properties Services LP

Five Concourse Parkway

Suite 1200

Atlanta, Georgia 30328-6111

 

and FIRST HORIZON PHARMACEUTICAL CORPORATION (“Tenant”), a Delaware corporation,
which has as its address prior to the Commencement Date:

 

6195 Shiloh Road

Alpharetta, Georgia 30005

 

and after the Commencement Date:

 

Five Concourse Parkway

Suite 1800

Atlanta, Georgia 30328-6111

 

WITNESSETH:

 

1.             PREMISES AND TERM

 

(a)           Landlord hereby rents and leases to Tenant, and Tenant hereby
rents and leases from Landlord, the following described space (the “Premises”):

 

Floors: 17 and 18

Rentable Square Feet: 50,994

Usable Square Feet:    46,358

 

located at the herein called “Building”:

 

Building: Corporate Center V

Address: Five Concourse Parkway

Fulton County, Georgia

Total Building Rentable Area: 687,107

 

(b)           The Premises are more particularly shown and outlined on the space
plans attached hereto as Exhibit “A”, and made a part hereof. Subject to the
provisions of Paragraph 4 below, the term of this Lease (the “Term”) shall
commence on the earliest to occur of (i) the thirtieth (30th) day following the
date the Tenant Improvements have been Substantially Complete or the date the
Tenant Improvements would have been Substantially Complete in the

 

1

--------------------------------------------------------------------------------


 

absence of Tenant Delay; (ii) the date Tenant occupies the Premises or any
portion thereof for the purpose of conducting business therefrom; or
(iii) July 15, 2006 (the earliest to occur of (i), (ii) or (ii) being
hereinafter referred to as the “Commencement Date”), and shall end at midnight
on the last day of the ninety-sixth (96th) full calendar month following the
Commencement Date (the “Expiration Date”), unless sooner terminated as herein
provided. Notwithstanding the foregoing, this Lease shall be effective and
enforceable upon its execution and delivery by Landlord and Tenant.

 

(c)           “Lease Year” as used herein shall mean (i) each and every twelve
(12) month period during the Term, or (ii) in the event of Lease expiration or
termination, the period between the last twelve (12) calendar month period and
said expiration or termination; provided, however, that the first Lease Year
shall commence on the Commencement Date and expire on the last day of the
twelfth (12th) full calendar month following the Commencement Date.

 

(d)           The Building and the land upon which said Building is located
(which includes certain parking facilities serving the Building), more
particularly described on Exhibit “B”, attached hereto and by this reference
incorporated herein, is herein referred to as the “Property”.

 

(e)           The Premises shall include the appurtenant right to use, in common
with others, public lobbies, entrances, stairs, corridors, elevators, and other
public portions of the Building and of the office park commonly known as
“Concourse”. All the windows and outside walls of the Premises, and any space in
the Premises used for shafts, pipes, conduits, ducts, telephone ducts and
equipment, electric or other utilities, sinks or other Building facilities, and
the use thereof and access thereto through the Premises for the purposes of
operation, maintenance, inspection, display and repairs are hereby reserved to
Landlord. No easement for light, air or view is granted or implied hereunder,
and the reduction or elimination of Tenant’s light, air or view will not affect
this Lease.

 

2.             RENT

 

(a)           Tenant shall pay to Landlord at P.O. Box 402862, Atlanta, Georgia
30384-2862 or at such other place Landlord designates, without demand, deduction
or setoff, an annual rental for each Lease Year of the Term as set forth below
in this Paragraph 2(a), due and payable in equal monthly installments (the
“Monthly Rental”) in advance on the first (1st) day of each calendar month
during the Term, except that Tenant shall pay the first installment of Monthly
Rental upon the execution and delivery of this Lease by Tenant. Said annual
rental shall be paid as follows:

 

 

 

Rate (per rentable

 

Annual Rental

 

 

 

Months

 

square foot per annum)

 

(annualized basis)

 

Monthly Rental

 

 

 

 

 

 

 

 

 

1-12

 

$

18.75

 

$

956,137.56

 

$

79,678.13

 

13-24

 

$

19.27

 

$

982,654.44

 

$

81,887.87

 

25-36

 

$

19.80

 

$

1,009,681.20

 

$

84,140.10

 

37-48

 

$

20.34

 

$

1,037,217.96

 

$

86,434.83

 

49-60

 

$

20.90

 

$

1,065,774.60

 

$

88,814.55

 

61-72

 

$

21.47

 

$

1,094,841.24

 

$

91,236.77

 

73-84

 

$

22.06

 

$

1,124,927.64

 

$

93,743.97

 

85-96

 

$

22.67

 

$

1,156,034.04

 

$

96,336.17

 

 

2

--------------------------------------------------------------------------------


 

(b)           If the Term commences at any time other than the first day of a
month or terminates at any time other than the last day of a month, the amount
of Rent due from Tenant shall be proportionately adjusted based on that portion
of the month that this Lease is in effect.

 

(c)           The term “Rent”, as used herein, shall mean Monthly Rental,
Tenant’s Share of Operating Costs and any other amounts due of Tenant hereunder.

 

(d)           At all times that Landlord shall direct Tenant to pay Rent to a
“lockbox” or other depository whereby checks issued in payment of Rent are
initially cashed or deposited by a person or entity other than Landlord (albeit
on Landlord’s authority), then, for any and all purposes under this Lease;
(i) Landlord shall not be deemed to have accepted such payment until ten
(10) days after the date on which Landlord shall have actually received such
funds, and (ii) Landlord shall be deemed to have accepted such payment if (and
only if) within said ten (10) day period, Landlord shall not have refunded (or
attempted to refund) such payment to Tenant. Nothing contained in the
immediately preceding sentence shall be construed to place Tenant in default of
Tenant’s obligation to pay Rent if and for so long as Tenant shall timely pay
the Rent required pursuant to this Lease in the manner designated by Landlord.

 

3.             OPERATING COSTS

 

(a)           Tenant hereby covenants and agrees and shall be obligated to pay
to Landlord, in addition to and not in lieu of the other amounts specified
herein, Tenant’s Share of Operating Costs in excess of the Initial Operating
Costs. These payments shall be in addition to and not in lieu of any other
payments due from Tenant hereunder. The “Initial Operating Costs” shall be, for
the purposes of this Lease, the actual Operating Costs for calendar year 2006,
adjusted pursuant to the terms of this Lease.

 

(b)           The term “Operating Costs”, as adjusted pursuant to the terms of
this Lease, shall mean any and all operating expenses of the Property, Building
and related areas (such as, by way of illustration but not limitation, the
parking areas), computed on an accrual basis and including all expenses, costs,
and disbursements of every kind and nature, which Landlord (i) shall pay; and/or
(ii) become obligated to pay, including, but not limited to, the following:

 

(i)            Costs, wages and salaries of all persons engaged in the
management, operation, repair, security or maintenance of the Property and
Building, including, but not limited to, fringe benefits, taxes, insurance and
any other benefits relating thereto;

 

(ii)           All supplies and materials used in the operation and maintenance
of the Property and Building;

 

(iii)          Cost of water, sewage, electricity and other utilities furnished
in connection with the operation of the Building;

 

3

--------------------------------------------------------------------------------


 

(iv)          Cost of all service agreements and maintenance for the Property
and Building and the equipment therein, including, but not limited to, trash
removal, security services, alarm services, window cleaning, janitorial service,
HVAC maintenance, elevator maintenance, and grounds maintenance, and cost of all
services described in subparagraph 8(a) below;

 

(v)           Cost of all insurance relating to the Property and Building
including, but not limited to, the cost of casualty and liability insurance
applicable to the Property and Building and Landlord’s personal property used in
connection therewith;

 

(vi)          All Taxes (as hereinafter defined) and any reasonable consultants
fees incurred with respect to issues or concerns involving the taxes or the
Building, the Property, or both;

 

(vii)         Cost of repairs and general maintenance of the interior and
exterior of the Property and Building (including, but not limited to, light
bulbs and glass breakage; the redecorating, repainting, recarpeting and other
such work of any common areas; heating, ventilation and air conditioning
equipment; plumbing and electrical equipment; and elevators), parking areas, and
landscaping;

 

(viii)        A management fee and other expenses incurred for the general
operation and management of the Property and Building, not to exceed 3% of gross
revenues from the Building;

 

(ix)           An amortization cost due to any capital expenditures incurred
(i) which have the effect of reducing or limiting Operating Costs of the
Property and Building, if such reduction or limitation inures to Tenant’s
benefit (but only to the extent and in the amount that such Operating Costs of
the Property and Building are reduced); (ii) which may be required by
governmental authority or by Landlord’s insurance carrier; or (iii) which are
designed to protect or enhance the health, safety or welfare of the tenants in
the Building or their invitees;

 

(x)            All assessments made, charged, levied, assessed or accrued
against Landlord by The Concourse Office Park Association, Inc.;

 

(xi)           Reasonable legal and accounting fees and expenses incurred by
Landlord in connection with the management, maintenance and repair of the
Property; and

 

(xii)          Anything which could be classified as an Operating Cost under
generally accepted accounting principles, consistently applied, but not
specified or expressly set forth hereunder; provided such cost is reasonably
consistent with operating costs of similar class A office buildings in the
central perimeter submarket of Atlanta, Georgia.

 

4

--------------------------------------------------------------------------------


 

Excluded from “Operating Costs” are:

 

(i)            net recoveries which reduce expenses incurred by the Landlord
including, but not limited to, those pursuant to legal or contractual
warranties;

 

(ii)           costs or expenses incurred in connection with satisfying
obligations of Landlord which are expressly provided in this Lease to be done at
Landlord’s sole cost and expense;

 

(iii)          any expenses which are recovered by the Landlord under a
contract, agreement, insurance policy or lease to which the Tenant is not a
party, including such amounts which the Landlord would have been able to recover
pursuant to insurance policies had the Landlord taken out and maintained the
insurance coverage which is required pursuant to this Lease;

 

(iv)          costs of any replacement of to the structure of the Building or
its integral systems including but not limited to footings, foundations,
structural columns and beams, structural sub-floors bearing walls, exterior
walls, roofs, HVAC systems and components, which would be required to be
capitalized under generally accepted accounting principles (“GAAP”);

 

(v)           costs and expenses considered to be capital expenses in accordance
with GAAP, except as described in Section 3(b)(ix) above;

 

(vi)          any depreciation or notional interest charges thereon, except as
expressly set out herein;

 

(vii)         costs and expenses incurred when Tenant was not a Tenant of the
Building, such as the original construction costs of the Building, development
or complex;

 

(viii)        costs and expenses incurred with respect to any risk which,
according to the terms and conditions of this Lease, is not Tenant’s
responsibility;

 

(ix)           financing, mortgage and interest charges on the capital
retirement of debt of the Landlord and all payments of principal on such debt;

 

(x)            amounts expended by the Landlord related to the leasing of the
Building, or any part thereof, including (1) marketing, advertising and
promotional expenditures whether specifically for leasing or to promote the
Building’s image or otherwise, (2) leasing commissions, (3) tenant inducements
of any kind, and (4) the cost of any work related to portions of the Building
occupied by other tenants of the building and vacant areas of the Building other
than those designated as shared common areas;

 

(xi)           costs and expenses in connection with services or other benefits
provided to another tenant or occupant of the Building;

 

5

--------------------------------------------------------------------------------


 

(xii)          payments made under any ground or head lease or any legal or
other costs incurred as a result of activities or disputes between the Landlord
and its mortgagees, partners, shareholders or ground lessors;

 

(xiii)         bad debts, lost rents and any costs associated with the
collection or attempted collection of such debts;

 

(xiv)        any unfunded pension or other benefits of any person described in
Section 3(b)(i);

 

(xv)         any expenses (including, but not limited to fines, penalties, legal
fees and interest) resulting from the Landlord’s failure to comply with this
Lease, other tenants’ leases, any contracts laws, or resulting from the
negligent acts or willful misconduct of the Landlord or its employees, agents or
contractors;

 

(xvi)        any wages, salaries or other compensation paid to any employee not
employed at least in part for or on behalf of the Building (provided that costs
for employees working for or on behalf of the Building part-time must be
allocated by Landlord on a pro rata basis to the Building);

 

(xvii)       any property management fees other than those fees which are
consistent with similar buildings in the area and which are consistent with the
level of service provided by the Landlord.

 

(xviii)      any duplication of costs created by the Landlord charging a
property management fees in addition to the salaries of its employees who are
rendering the actual services that would otherwise be covered by the fee;

 

(xix)         other than the Property’s concierge services, any compensation
paid to clerks, attendants or other persons in commercial concessions operated
by Landlord or any affiliate of Landlord in excess of arms length compensation;

 

(xx)          legal, accounting and similar or related costs paid or incurred in
connection with any sale, syndication, financing or refinancing involving the
Building or any of Landlord’s interests therein;

 

(xxi)         costs or expenses related to Landlord’s cleaning, removal,
remediation or compliance required due to the existence of any hazardous
materials in, on or affecting the Building and/or land provided such
contamination is not a result of the Tenant’s actions or those for whom the
Tenant is at law responsible;

 

(xxii)        costs for charitable or political contributions;

 

(xxiii)       costs of any rent loss or income loss insurance or additional
casualty insurance premiums for the Building in excess of the standard rate paid
by

 

6

--------------------------------------------------------------------------------


 

Landlord, which additional cost is attributable to the tenancy of any other
tenant or occupant of the Building;

 

(xxiv)       costs of advertising and promotional for leasing space in the
Building;

 

(xxv)        costs allocable to land held for future development that is not in
direct support of the Building;

 

(xxvi)       any cost or expense incurred in connection with correcting latent
defects in the Premises or the Property;

 

(xxvii)      Landlord’s actual costs incurred in bringing the Property into
compliance with applicable laws with which the Property is not in compliance as
of the date hereof, including, without limitation, building codes, fire safety
regulations and the Americans with Disabilities Act.

 

(xxviii)     corporate, income or profit taxes assessed against the personal
income of the Landlord;

 

(xxix)       the Landlord’s capital tax or any large corporation taxes;

 

(xxx)        business taxes levied against the business carried on by the
Landlord or any other tenant of the Building; and

 

(xxxii)      local improvement taxes where attributable to the initial
development of the Building;

 

(c)           The term “Tenant’s Share” shall mean the proportion that the
rentable square footage of the Premises bears to ninety-five percent (95%) of
the Total Building Rentable Area, or the average percentage of the Total
Building Rentable Area actually leased in the Building for any calendar year, if
such average is greater than ninety-five percent (95%) of the Total Building
Rentable Area. The average shall be determined by adding together the total
leased space on the last day of each month during the calendar year in question
and dividing by twelve (12). Tenant’s Share is used in this Lease to determine
the portion of Operating Costs payable by Tenant, on a per square foot per annum
basis. Notwithstanding anything to the contrary contained herein, if the
Building is not fully occupied during any calendar year, appropriate adjustments
shall be made to determine Operating Costs as though the Building had been fully
occupied in such calendar year for the entire calendar year.

 

(d)           Prior to January 1 of each calendar year after the calendar year
in which this Lease is executed (or as soon thereafter as practical), Landlord
shall provide Tenant with the projected Operating Costs for such current
calendar year, and Tenant shall thereafter pay Tenant’s Share of projected
Operating Costs for operating the Property and Building in excess of the Initial
Operating Costs. Such projected Operating Costs in excess of the Initial
Operating Costs shall be payable in advance on a monthly basis by paying
one-twelfth (l/12th) of such amount during each month of such respective
calendar year. If Landlord has not furnished Tenant such comparison by
January 1, Tenant shall continue to pay on the basis of the prior year’s
estimate until the month after such comparison is given. Not later than May 1,
2007, Landlord shall provide Tenant with an

 

7

--------------------------------------------------------------------------------


 

unaudited statement of the actual Operating Costs for 2006 and Landlord shall,
no later than September 1 (or as soon thereafter as practical) after each
calendar year during the Term thereafter, provide Tenant an unaudited statement
of such year’s actual Operating Costs. If actual Operating Costs are greater
than projected Operating Costs, Tenant shall pay Landlord, within thirty (30)
days of such statement’s receipt, Tenant’s Share of the difference thereof. If
such year’s projected Operating Costs are greater than the actual Operating
Costs, Landlord shall credit Tenant, within thirty (30) days of such statement
issuance, Tenant’s Share of the difference between projected Operating Costs and
actual Operating Costs.

 

(e)           If this Lease commences at any time other than the first day of a
calendar year or terminates at any time other than the last day of a calendar
year, the amount of Operating Costs due from Tenant shall be proportionately
adjusted based on that portion of the year that this Lease was in effect.

 

(f)            Tenant’s payments of Operating Costs shall not be deemed payments
of base rental under any governmental wage and price controls or analogous
governmental actions affecting the amount of Rent which Landlord may charge
Tenant for the Premises.

 

(g)           Notwithstanding anything in this Lease to the contrary, Tenant
will be responsible for Tenant’s Share of all Taxes (as hereinafter defined),
costs of all insurance relating to the Property and the Building, utilities,
snow removal, and charges assessed against or attributed to the Building
pursuant to any applicable declaration of protective covenants (“Uncontrollable
Operating Costs”), without regard to the level of increase in any or all of the
above in any year or other period of time. Tenant’s obligation to pay all other
Operating Costs that are not Uncontrollable Operating Costs (herein
“Controllable Operating Costs”) shall be limited to an annual increase
commencing in 2007, equal to the lesser of (i) 6% of the previous year’s
Controllable Operating Costs or (ii) the actual increase in Controllable
Operating Costs from the previous year.

 

(h)           “Taxes” shall mean all taxes, assessments and government fees and
charges (whether determined on an ad valorem basis or otherwise) relating to the
Property and any other taxes and assessments attributable to the Property or its
operation (and the costs of contesting any of the same), excluding, however, the
following: (a) income or franchise taxes or any other taxes imposed upon or
measured by Landlord’s income or profits; (b) any fines, penalties or increased
interest charged due to Landlord’s failure to pay Taxes in a timely fashion and
(c) taxes, assessments, and government fees and charges relating to any
additions to or expansions of the Building constructed after the Commencement
Date.

 

(i)            Within ninety (90) days after Tenant receives Landlord’s
statement of any calendar year’s actual Operating Costs as described in
subparagraph (d) above, Tenant may contest such statement by providing written
notice to Landlord, provided that there does not then exist an Event of Default
hereunder. If no such contest is made by written notice to Landlord within such
ninety (90) day period, such Operating Expenses statement shall be binding upon
Tenant in all respects. If Tenant timely contests such Operating Expenses
statement, Tenant shall have the right to inspect and examine, at reasonable
times during normal business hours, Landlord’s books of account and records
pertaining to the Operating Expenses, all at Tenant’s sole cost and expense.
Prior to any such audit being performed, Tenant and its auditor shall execute a
confidentiality agreement in form and substance reasonably acceptable to
Landlord. Such audit

 

8

--------------------------------------------------------------------------------


 

shall be conducted at the offices of the Building manager where such records are
kept within thirty (30) days after the date of Tenant’s notice. Such audit
may be initially conducted, at Tenant’s expense, by a qualified employee of
Tenant, or an independent auditor of Tenant’s choice (whose compensation in no
event shall be contingent upon the results of such audit or the amount of any
refund received by Tenant). Landlord and/or Landlord’s Building manager shall
cooperate with Tenant and/or Tenant’s representatives with respect to any such
specific inquiries or questions and with respect to the conduct of such audit,
so as to facilitate the prompt and efficient answer thereto and/or conduct of
same, as applicable. Tenant shall notify Landlord of the results of such audit
in writing. Landlord may have an agent or employee present during such
inspection and audit. Landlord shall have the right to dispute the results of
Tenant’s audit, by written notice delivered to Tenant within thirty (30) days
following Landlord’s receipt of the results of such audit. Any such dispute
shall be resolved by an independent certified public accountant mutually
satisfactory to Landlord and Tenant (whose compensation in no event shall be
contingent upon the results of such audit or the amount of any refund received
by Tenant), or pursuant to the applicable rules of the American Arbitration
Association if Landlord and Tenant cannot agree on the identity of such
accountant, with the cost of such accountant being shared by Landlord and
Tenant. If the audit by Tenant shall ultimately result in a determination
(whether by agreement between Landlord and Tenant or by arbitration) that Tenant
has underpaid Landlord for its share of Operating Expenses, Tenant shall pay the
additional amount owed to Landlord within thirty (30) days of such ultimate
resolution. If the audit by Tenant shall ultimately result in a determination
(whether by agreement between Landlord and Tenant or by arbitration) that Tenant
has overpaid Landlord for its share of Operating Expenses, such overpayment
shall be applied to the next accruing installment(s) of Monthly Rental due from
Tenant, until such credit is depleted, except that if the ultimate result of any
such audit of Operating Expenses for the last year of the Term shows that Tenant
has overpaid Landlord for its share of Operating Expenses, Landlord shall
directly reimburse Tenant such amount within thirty (30) days of such ultimate
resolution. If the audit by Tenant shall ultimately result in a determination
that Tenant has overpaid Landlord for its share of Operating Expenses by more
than five percent (5%) of Tenant’s share of the Operating Expenses, then
Landlord shall pay the cost of such audit. Tenant hereby agrees to keep the
results of any such audit confidential, and to require Tenant’s auditor and its
employees and each of their respective attorneys and advisors to likewise keep
the results of such audit confidential. In particular, but without limitation,
Tenant agrees that: (i) Tenant shall not disclose the results of any such audit
to any past, current or prospective tenant of the Building; and (ii) Tenant
shall require, that its auditors, attorneys and anyone associated with such
parties shall not disclose the results of such audit to any past, current or
prospective tenant of Landlord in the Building; provided, however, that Landlord
hereby agrees that nothing in items (i) or (ii) above shall preclude Tenant from
disclosing the results of such audit in any judicial or quasi-judicial
proceeding, or pursuant to court order or discovery request, or to any current
or prospective assignee or sub lessee of Tenant, or to any agent,
representative, or employee of Landlord who or which requests the same or as
required in governmental and regulatory filings.

 

4.             DELIVERY OF THE PREMISES

 

Tenant shall cause completion of the work described in Exhibit “C”, which work
shall be performed within the provisions and according to all standards of said
Exhibit “C”. Without limiting the generality of the foregoing, Tenant shall
timely apply for all permits and

 

9

--------------------------------------------------------------------------------


 

approvals necessary with respect to such work and shall use reasonable efforts
to Substantially Complete the same on or before June 15, 2006.

 

Subject to Tenant Delay and Force Majeure, and provided that this Lease is
executed by Tenant prior to January 31, 2006, Landlord shall permit Tenant and
its contractors access to the Premises beginning on February 1, 2006, for
purposes of moving and installation of wiring, cabling, furnishings, fixtures
and equipment. Access shall include access to and use of the loading docks,
common areas, electricity, air conditioning, security and elevators at no charge
to Tenant or its contractors. All provisions of this Lease shall apply with
respect to such early access by Tenant other than the obligation to pay Rent.

 

5.             MEMORANDUM CONFIRMING TERM

 

Tenant shall execute and deliver a “Memorandum Confirming Term” agreement upon
the taking of possession of the Premises, in the form attached as Exhibit “D”,
by this reference incorporated herein.

 

6.             USE

 

Tenant shall use the Premises for professional, executive office purposes
(including data center and call center uses), generally in accordance with the
manner of use by other tenants in the Building. The occupancy rate of the
Premises shall in no event be more than one (1) person per 200 rentable square
feet within said Premises. Tenant’s use of the Premises shall not violate any
ordinance, law or regulation of any governmental body, or the “Rules and
Regulations” of Landlord (the “Rules”) as set forth in Exhibit “E” attached
hereto and made a part hereof, or cause an unreasonable amount of use of any of
the services provided in the Building. Tenant shall conduct its business in the
manner and according to the generally accepted business principles of the
business or profession in which Tenant is engaged.

 

7.             TENANT’S CARE OF THE PREMISES

 

(a)           Tenant will maintain the Premises and the fixtures and
appurtenances therein in a first-class condition, and will not commit or permit
waste therein. Any repair work, maintenance and any alterations permitted by
Landlord in the Premises (i) shall be done at Tenant’s sole cost and expense;
(ii) shall be done by Landlord’s employees or agents or, with Landlord’s
consent, by persons requested by Tenant; and (iii) shall first be consented to
by Landlord. Tenant shall, at Tenant’s expense (but under the direction of
Landlord and performed by Landlord’s employees or agents, or with Landlord’s
consent, by persons requested by Tenant and consented to by Landlord), promptly
repair any injury or damage to the Premises or Building caused by the misuse or
neglect thereof by Tenant, by Tenant’s contractors, sub-contractors, customers,
employees, licensees, agents, or invitees. Tenant shall give prompt notice to
Landlord of any defective condition in or about the Premises known to Tenant.

 

(b)           Tenant will not, without Landlord’s prior consent, make
alterations, additions or improvements (including, but not limited to,
structural alterations, additions or improvements) in or about the Premises and
will not do anything to or on the Premises which will increase the rate of
insurance on the Building or the Property. All alterations, additions or
improvements of a permanent nature made or installed by Tenant to the Premises
shall become the property of

 

10

--------------------------------------------------------------------------------


 

Landlord at the expiration or early termination of this Lease. Except for any
typical office improvements or fixtures (including HVAC equipment), Landlord
reserves the right to require Tenant to remove any improvements or additions
made to the Premises by Tenant and to repair and restore the Premises to their
condition prior to such alteration, addition or improvement, reasonable wear and
tear, unrepaired casualty and condemnation excepted, unless Landlord has agreed
at or prior to the time Tenant requests the right to make such alteration,
addition or improvement that such item need not be removed by Tenant at the
expiration or early termination of the Term.

 

(c)           No later than the last day of the Term, Tenant will remove
Tenant’s personal property and repair injury done by or in connection with
installation or removal of said property and surrender the Premises (together
with all keys, access cards or entrance passes to the Premises and/or the
Building) in as good a condition at the beginning of the Term, reasonable wear
and tear, unrepaired casualty and condemnation excepted. All property of Tenant
remaining in the Premises after expiration or early termination of the Term
shall be deemed conclusively abandoned and may be removed by Landlord, and
Tenant shall reimburse Landlord for the cost of removing the same, subject
however, to Landlord’s right to require Tenant to remove any improvements or
additions made to the Premises by Tenant pursuant to subparagraph (b) above.

 

(d)           In doing any work on the installation of Tenant’s furnishings,
fixtures, or equipment in the Premises, Tenant will use only contractors or
workers consented to by Landlord prior to the time such work is commenced.
Landlord may condition its consent upon its receipt from such contractors or
workers of acceptable (i) lien waivers; and (ii) evidence of liability and
personal property insurance coverage in amounts and with insurance carriers
satisfactory to Landlord. Tenant shall promptly remove any lien or claim of lien
for material or labor claimed against the Premises or Building, or both, by such
contractors or workers if such claim should arise, and Tenant hereby indemnifies
and holds Landlord harmless from and against any and all loss, cost, damage,
expense or liabilities including, but not limited to, attorney’s fees, incurred
by Landlord, as a result of or in any way related to such claims or liens.

 

(e)           All personal property brought into the Premises by Tenant, its
employees, licensees and invitees shall be at the sole risk of Tenant, and
Landlord shall not be liable for theft thereof or of money deposited therein or
for any damages thereto, such theft or damage being the sole responsibility of
Tenant.

 

8.            SERVICES

 

(a)           Landlord shall cause to be furnished the following services (the
cost of which services are included within Operating Costs):

 

(i)            Elevator service for passenger and delivery needs;

 

(ii)           During the hours from 8:00 AM to 6:00 PM on weekdays and 8:00 AM
to 1:00 PM on Saturdays, air conditioning during summer operations and heat
during winter operations at temperature levels similar to other first
class office buildings in the Atlanta area, but consistent with and subject to
all Federal and local energy conservation regulations. Landlord will provide
Tenant with additional heating and air conditioning services so long as Tenant
notifies Landlord of its desire for such services no later than 3:00 PM

 

11

--------------------------------------------------------------------------------


 

on the day before such services are requested or 3:00 PM on Friday if such
services are requested for Saturday.

 

(iii)          Public restrooms, including the furnishing of soap, paper towels,
and toilet tissue;

 

(iv)          Either hot and cold or tempered running water for all restrooms
and lavatories;

 

(v)           Janitorial service as itemized in Exhibit G, including, without
limitation, sanitizing, dusting, cleaning, mopping, vacuuming, and trash
removal, each Monday through Friday, and floor waxing and polishing, window
washing, smudge removal and Venetian blind cleaning as appropriate;

 

(vi)          The replacement of building standard fluorescent lamps and
ballasts as needed;

 

(vii)         Repairs and maintenance, for maintaining in good order at all
times the exterior walls, exterior windows, exterior doors and roof of the
Building, public corridors, stairs, elevators, storage rooms, restrooms, the
heating, ventilating and air conditioning systems, electrical and plumbing
systems of the Building, and the walks, paving and landscaping surrounding the
Building;

 

(viii)        General grounds care;

 

(ix)           General management, including supervision, inspections and
management functions; and

 

(x)            Electricity for the Premises, Building and Property at a design
load not less than six (6) watts per rentable square foot.

 

(b)           The services provided in Paragraph 8(a) are predicated on and are
in anticipation of the use of the Premises as follows:

 

(i)            Services shall be provided for the Building during normal
business hours as described in the Rules;

 

(ii)           HVAC design is based on sustained outside temperatures being no
higher than 95 degrees Fahrenheit and no lower than 14 degrees Fahrenheit with
sustained occupancy of the Premises by no more than one person per 200 square
feet of floor area and heat generated by electrical lighting and fixtures not to
exceed
3.0 watts per square foot;

 

(iii)          Electric power usage and consumption for the Premises shall be
based on lighting of the Premises during normal business hours on a level
suitable for normal office use and power for small desk-top machines and devices
using no more than 110 volt, 20 amp circuits (allowable load of 15 amps).
Heavier

 

12

--------------------------------------------------------------------------------


 

use items shall not be used or installed, unless expressly permitted elsewhere
herein or by consent of Landlord; and

 

(iv)          Should Tenant’s total rated electrical design load per square foot
in the Premises exceed the Building standard rated electrical design load of six
(6) watts per rentable square foot, on a per rentable square foot basis, as
accurately determined by Landlord from time to time, for either low or high
voltage electrical consumption, or if Tenant’s electrical design requires low
voltage or high voltage circuits in excess of Tenant’s share of the Building
standard circuits, as such share is accurately determined by Landlord in
Landlord’s reasonable judgment, Landlord may (at Tenant’s expense), if
reasonably possible, install within the Building one (1) additional high voltage
panel and/or one (1) additional low voltage panel with associated transformer
(the “Additional Electrical Equipment”) as necessary to accommodate the
aforesaid requirements. If the Additional Electrical Equipment is installed
because Tenant’s low or high voltage rated electrical design load exceeds the
applicable Building standard rated electrical design load (on a per square foot
basis) of six (6) watts per rentable square foot, then a meter may also be added
by Landlord (at Tenant’s expense) to measure the electricity provided through
the Additional Electrical Equipment.

 

(c)           If Tenant uses any services in an amount or for a period in excess
of that provided for herein, Landlord also reserves the right to charge Tenant
reimbursement for the cost of such added services. The charge for after hours
heating and air conditioning shall be $30.00 for each hour outside the times set
forth in Section 8(a)(ii). Landlord reserves the right to install separate
metering devices to determine such excessive periods and/or amounts, at Tenant’s
sole cost and expense. If there is disagreement as to such additional charge,
the opinion of the appropriate local utility company or an independent
professional engineering firm shall prevail.

 

(d)           Except as set forth in subparagraph (f) below, Landlord shall not
be liable for any damages and Tenant shall have no right of set-off or reduction
in Rent as a result of the installation, use, malfunction, or interruption of
use of any equipment in connection with the furnishing of services referred to
herein, including, but not limited to, any interruption in services by any cause
beyond the immediate control of the Landlord; provided however, Landlord shall
exercise due care in furnishing adequate and uninterrupted services. Without
limitation on the foregoing, under no circumstances shall Landlord incur
liability for damages caused directly or indirectly by any malfunction of
Tenant’s computer systems resulting from or arising out of the failure or
malfunction of any electrical, air conditioning or other system serving the
Building, and Tenant hereby expressly waives the right to make any such claim
against Landlord.

 

(e)           There may be available in the Building a shared communications
systems service (the “Shared Service”), upon terms, conditions and fees to be
agreed upon by Tenant and the party providing such Shared Service. Neither
Landlord nor any manager of the Building shall be liable to Tenant for damages
if the furnishing of any such Shared Service is disrupted, terminated or
diminished in any manner, nor shall any disruption, diminution, or cessation
relieve Tenant from the performance of any of Tenant’s covenants, conditions and
agreements under this Lease, nor shall any disruption, diminution or cessation
constitute constructive eviction or entitle Tenant to an

 

13

--------------------------------------------------------------------------------


 

abatement of Rent. Tenant holds Landlord and any such manager harmless from any
claims Tenant may have arising out of or connected with such cessation or
interruption. If Tenant elects not to use the Shared Service, and Tenant has
telephone or other such equipment installed at Tenant’s own direction, such
system shall not (i) cause the Building to violate any municipal safety codes or
ordinances, including, but not limited to, fire safety codes; (ii) cause damage
to the Building; (iii) require an amount of electrical or other services
unreasonably in excess of the requirements for customary business-telephone
systems; or (iv) impact upon the normal use, function and operation of the
Shared Service. If Tenant elects not to use or be a part of the Shared Service,
Tenant shall not use any wiring or other equipment which is a part of the Shared
Service without the prior, written consent of the provider of such Shared
Service. If Tenant uses any such wiring or equipment without such consent,
Tenant shall be liable for, and shall pay to the provider of such services on
demand, (i) the cost of such use; (ii) the cost of repairing or replacing any
wiring or equipment damaged or altered by such use; and (iii) any other damages
caused by such use.

 

(f)            Notwithstanding the foregoing, in the event that (i) Landlord
fails to provide services to Tenant as required by this Lease for a continuous
period in excess of five (5) consecutive business days after receiving written
notice of such failure, (ii) such failure is on account of a reason within
Landlord’s reasonable control, and (iii) such failure materially interferes with
Tenant’s use and enjoyment of all or a portion of the Premises then:

 

(i)            Landlord shall provide Tenant a credit against Monthly Rental
next owing, in an amount equal to the Monthly Rental under this Lease (with the
amount of such Monthly Rental being prorated in the event such failure does not
affect Tenant’s ability to use or enjoy the entire Premises) from and after the
expiration of such five (5) business day period and until such time as Landlord
resumes providing such service or services to Tenant; provided, however, Tenant
shall not be entitled to any such credit in the event that such failure to
provide services is caused or contributed to materially by Tenant or Tenant’s
employees, invitees, contractors, licensees and other visitors to the Premises
or the Building; and

 

(ii)           Notwithstanding the foregoing, if such failure to provide
services is a failure under Section 8(a)(ii), and such failure cannot be
remedied within four hours of such failure, then upon Tenant’s request, Landlord
shall provide temporary HVAC.

 

(g)           Landlord agrees to engage appropriate consultants from time to
time to contest any Taxes determined by Landlord to be unreasonably high.

 

(h)           Throughout the Term, Landlord shall maintain the structural
components of the Building and all common areas in a first class manner.

 

9.            DESTRUCTION OR DAMAGE TO PREMISES

 

(a)           If the Premises or the Building are totally destroyed (or so
substantially damaged as to be untenantable in the determination of the
Architect) by storm, fire, earthquake or other casualty, Landlord shall have the
option to:

 

14

--------------------------------------------------------------------------------


 

(i)            Terminate this Lease as of the date of the occurrence of the
storm, earthquake, fire or other casualty by giving notice to Tenant within
sixty (60) days from the date of such damage or destruction; or

 

(ii)           Commence the process of restoration of the Premises to a
tenantable condition within sixty (60) days from the date of receipt by Landlord
of all of the insurance proceeds paid with respect to such casualty, and proceed
with due diligence to complete said restoration of the Premises. If Landlord
chooses to restore the Premises, Rent shall abate with respect to the
untenantable portion of the Premises from the date of such casualty until the
date of Substantial Completion thereof.

 

If Landlord fails to complete such restoration within one hundred fifty (150)
days of the date of the casualty, this Lease may be terminated as of the date of
the casualty upon notice from either party to the other, given not more than ten
(10) days following the expiration of said one hundred eighty (180) day period.
If such notice is not given, this Lease shall remain in force and effect and
Rent shall commence upon delivery of the Premises to Tenant in a state of
Substantial Completion.

 

(b)           If the Premises are damaged but not rendered untenantable for
Tenant’s business use by any event set forth in Paragraph 9(a) above, Rent shall
abate in the proportion the Premises have been made untenantable. Landlord shall
restore the Premises expeditiously, and upon the date of restoration, full Rent
shall commence.

 

(c)           Rent shall not abate if the damage or destruction of the Premises,
whether total or partial, is the result of the negligence of Tenant, its
contractors, subcontractors, agents, employees, guests or invitees.

 

10.           DEFAULT BY TENANT; LANDLORD’S REMEDIES

 

(a)           The occurrence of any of the following shall constitute an Event
of Default hereunder by Tenant:

 

(i)            The Rent or any other sum of money due of Tenant hereunder is not
paid within five (5) days following the later of (i) the date that the same is
due or (ii) written notice from Landlord that the same is due, provided,
however, that in no event shall Landlord be obligated to provide Tenant any such
written notice on more than two (2) occasions during any twelve (12) month
period;

 

(ii)           Any petition is filed by or against Tenant under any section or
chapter of the National or Federal Bankruptcy Act or any other applicable
Federal or State bankruptcy, insolvency or other similar law, and, in the case
of a petition filed against Tenant, such petition is not dismissed within thirty
(30) days after the date of such filing; if Tenant shall become insolvent or
transfer property to defraud creditors; if Tenant shall make an assignment for
the benefit of creditors; or if receiver is appointed for any of Tenant’s
assets;

 

15

--------------------------------------------------------------------------------


 

(iii)          Tenant fails to bond off or otherwise remove any lien filed
against the Premises or the Building by reason of Tenant’s actions, within ten
(10) days after Tenant has notice of the filing of such lien; or

 

(iv)          Tenant fails to observe, perform and keep the covenants,
agreements, provisions, stipulations, conditions and Rules herein contained to
be observed, performed and kept by Tenant (other than the failure to pay when
due any Rent or any other sum of money becoming due Landlord hereunder, which
under all circumstances is governed by and subject to Paragraph
10(a)(i) herein), and persists in such failure after thirty (30) days written
notice by Landlord requiring that Tenant remedy, correct, desist or comply (or
if any such failure to comply on the part of Tenant would reasonably require
more than thirty (30) days to rectify, unless Tenant commences rectification
within the thirty (30) day notice period and thereafter promptly, effectively
and continuously proceeds with the rectification of the failure to comply on the
part of Tenant and, in all such events, cures such failure to comply on the
part of Tenant no later than sixty (60) days after such notice).

 

(b)           Upon the occurrence of an Event of Default, Landlord shall have
the option to do and perform any one or more of the following:

 

(i)            Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord. If Tenant shall fail to do so, Landlord may,
without further notice and without prejudice to any other remedy Landlord
may have, enter upon the Premises without the requirement of resorting to the
dispossessory procedures set forth in O.C.G.A. §§ 44-7-50 et seq. and expel or
remove Tenant and Tenant’s effects without being liable for any claim for
trespass or damages therefor. Upon any such termination, Tenant shall remain
liable to Landlord for damages, due and payable monthly on the day Rent would
have been payable hereunder, in an amount equal to the Rent and any other
amounts which would have been owing by Tenant for the balance of the Term, had
this Lease not been terminated, less the net proceeds, if any, of any reletting
of the Premises by Landlord, after deducting all of Landlord’s costs and
expenses (including, without limitation, advertising expenses and professional
fees) incurred in connection with or in any way related to the termination of
this Lease, eviction of Tenant and such reletting; and/or

 

(ii)           Declare the entire amount of Rent calculated on the current rate
being paid by Tenant, and other sums which in Landlord’s reasonable
determination would become due and payable during the remainder of the Term
(including, but not limited to, increases in Rent pursuant to Paragraph 2(b) and
3(d) herein), discounted to present value by using a reasonable discount rate
selected by Landlord, to be due and payable immediately. Upon such acceleration
of such amounts, Tenant agrees to pay the same at once, together with all Rent
and other amounts theretofore due, at Landlord’s address as provided herein;
provided however, that such payment shall not constitute a penalty or forfeiture
but shall constitute liquidated damages for

 

16

--------------------------------------------------------------------------------


 

Tenant’s failure to comply with the terms and provisions of this Lease (Landlord
and Tenant agreeing that Landlord’s actual damages in such event are impossible
to ascertain and that the amount set forth above is a reasonable estimate
thereof). Upon making such payment, Tenant shall receive from Landlord all rents
received by Landlord from other tenants renting the Premises during the Term,
provided that the monies to which Tenant shall so become entitled shall in no
event exceed the entire amount actually paid by Tenant to Landlord pursuant to
the preceding sentence, less all of Landlord’s costs and expenses (including,
without limitation, advertising expenses and professional fees) incurred in
connection with or in any way related to the reletting of the Premises. The
acceptance of such payment by Landlord shall not constitute a waiver of rights
or remedies to Landlord for any failure of Tenant thereafter occurring to comply
with any term, provision, condition or covenant of this Lease; and/or

 

(iii)          Enter the Premises as the agent of Tenant without the requirement
of resorting to the dispossessory procedures set forth in O.C.G.A. §§ 44-7-50 et
seq. and without being liable for any claim for trespass or damages therefor,
and, in connection therewith, rekey the Premises, remove Tenant’s effects
therefrom and store the same at Tenant’s expense, without being liable for any
damage thereto, and relet the Premises as the agent of Tenant, without
advertisement, by private negotiations, for any term Landlord deems proper, and
receive the rent therefor. Tenant shall pay Landlord on demand any deficiency
that may arise by reason of such reletting, but Tenant shall not be entitled to
any surplus so arising. Tenant shall reimburse Landlord for all costs and
expenses (including, without limitation, advertising expenses and professional
fees) incurred in connection with or in any way related to the eviction of
Tenant and reletting the Premises, and for the amount of any other Rent which
would have been due of Tenant to Landlord hereunder if not for certain
concessions granted by Landlord to Tenant. Landlord, in addition to but not in
lieu of or in limitation of any other right or remedy provided to Landlord under
the terms of this Lease or otherwise (but only to the extent such sum is not
reimbursed to Landlord in conjunction with any other payment made by Tenant to
Landlord), shall have the right to be immediately repaid by Tenant the amount of
all sums expended by Landlord and not repaid by Tenant in connection with
preparing or improving the Premises to Tenant’s specifications and any and all
costs and expenses incurred in renovating or altering the Premises to make it
suitable for reletting; and/or

 

(iv)          As agent of Tenant, do whatever Tenant is obligated to do under
this Lease, including, but not limited to, entering the Premises, without being
liable to prosecution or any claims for damages, in order to accomplish this
purpose. Tenant agrees to reimburse Landlord immediately upon demand for any
expenses which Landlord may incur in thus effecting compliance with this Lease
on behalf of Tenant. Landlord shall not be liable for any damages

 

17

--------------------------------------------------------------------------------


 

resulting to Tenant from such action, whether caused by the negligence of
Landlord or otherwise.

 

(c)           Pursuit by Landlord of any of the foregoing remedies shall not
preclude the pursuit of general or special damages incurred, or of any of the
other remedies provided herein, at law or in equity.

 

(d)           No act or thing done by Landlord or Landlord’s employees or agents
during the Term shall be deemed an acceptance of a surrender of the Premises.
Neither the mention in this Lease of any particular remedy, nor the exercise by
Landlord of any particular remedy hereunder, at law or in equity, shall preclude
Landlord from any other remedy Landlord might have under this Lease, at law or
in equity. Any waiver of or redress for any violation of any covenant or
condition contained in this Lease or any of the Rules now or hereafter adopted
by Landlord, shall not prevent a subsequent act, which would have originally
constituted a violation, from having all the force and effect of an original
violation. The receipt by Landlord of Rent with knowledge of the breach of any
covenant in this Lease shall not be deemed a waiver of such breach.

 

11.           ASSIGNMENT AND SUBLETTING

 

(a)           Tenant shall not sublet any part of the Premises, nor assign this
Lease or any interest herein, nor, once any such sublet or assignment is
consented to by Landlord, amend or modify the terms of such sublet or
assignment, without the prior consent of Landlord, which consent shall not be
unreasonably withheld, delayed or conditioned. Without limiting the generality
of the foregoing, Landlord may deny consent to an assignment or sublease if, by
way of illustration but not limitation, (i) the financial statements of the
proposed assignee or sublessee are unsatisfactory, or (ii) the proposed
assignment or sublease provides for rental or other payment for such use,
occupancy or utilization based, in whole or in part, on the net income or
profits derived by any person or entity from the Premises leased, used, occupied
or utilized.

 

(b)            Consent by Landlord to one assignment or sublease shall not
destroy or waive this provision, and all later assignments and subleases shall
likewise be made only upon prior consent of Landlord. If a sublease or
assignment is consented to by Landlord, any sublessees or assignees shall become
liable directly to Landlord for all obligations of Tenant hereunder without
relieving or in any way modifying Tenant’s liability hereunder. If Tenant
notifies Landlord of Tenant’s intent to sublease or assign this Lease, Landlord
shall within fifteen (15) days following receipt of such notice, together with a
copy of the proposed sublease or assignment and together with information
regarding the proposed subtenant or assignee in detail reasonably sufficient to
enable Landlord to evaluate the proposed subtenant or assignee (i) consent to
such proposed subletting; or (ii) deny such consent, giving reasons for denying
such consent at the time of the denial. If Landlord gives its consent to any
such assignment or sublease, after deducting Tenant’s out of pocket costs,
including marketing costs, leasing commissions, rent abatement and tenant
improvements, fifty percent (50%) of any rent or other cost collected by Tenant
from the assignee or subtenant for all or any portion of the Premises over and
above the Rent payable by Tenant for such space shall be due and payable, and
shall be paid, to Landlord. If the area of Premises is reduced or a sublease or
assignment is made as herein provided, Tenant shall pay Landlord a charge equal
to the actual costs incurred by Landlord, in Landlord’s reasonable judgment
(including, but not limited to, the use and time of Landlord’s personnel), for
all of the reasonably necessary legal and

 

18

--------------------------------------------------------------------------------


 

accounting services required to accomplish such reduction of area of the
Premises, assignment or subletting, as the case may be.

 

(c)           Notwithstanding anything in this Lease to the contrary, Landlord’s
consent shall not be required for any assignment of this Lease or subletting of
the Premises by Tenant to an assignee or sublessee that is directly or
indirectly in control of, controlled by or under common control with Tenant or
its principals, or into which or with which Tenant merges or consolidates, or
which purchases all or substantially all of the stock or assets of Tenant;
provided, however, (i) in no event shall Tenant be released from its liability
under this Lease, and (ii) Tenant shall provide to Landlord written notice of
such assignment or subletting at least thirty (30) days prior to the effective
date thereof, together with a copy of the proposed agreement of assignment or
sublease and together with such information regarding the assignee or sublessee
in such reasonable detail to enable Landlord to determine that the proposed
assignment or sublease is permitted without Landlord’s consent pursuant to this
subparagraph (c).

 

12.           CONDEMNATION

 

If the Premises (or a part of such Premises such that the Premises, in the
reasonable judgment of the Architect, are untenantable) are taken by eminent
domain or other similar proceeding or are conveyed in lieu of such taking, this
Lease shall expire on the date when title or right of possession vests, and Rent
paid for any period beyond said date shall be repaid to Tenant. If there is a
partial taking where this Lease is not terminated, the Rent shall be adjusted in
proportion to the square feet of Premises taken, as determined by Architect. In
either event, Landlord shall be entitled, and Tenant shall not have any right,
to claim any award made in any condemnation proceeding, action or ruling
relating to the Building or the Property; provided, however, Tenant shall be
entitled to make a claim in any condemnation proceeding, action or ruling
relating to the Building for Tenant’s moving expenses and the unamortized value
of leasehold improvements in the Premises actually paid for by Tenant, to the
extent such claim does not in any manner impact upon or reduce Landlord’s claim
or award in such condemnation proceeding, action or ruling. Landlord shall have,
in Landlord’s sole discretion, the option of terminating this Lease if any such
condemnation, action, ruling or conveyance in lieu thereof makes continuation of
Landlord’s use of the Building economically unfeasible.

 

13.           INSPECTIONS

 

Landlord, its agents or employees may enter the Premises at reasonable hours and
upon reasonable notice (which notice may be by telephone) to Tenant except in
the event of an emergency to (a) exhibit the Premises to prospective purchasers
or tenants of the Premises or the Building; (b) inspect the Premises to see that
Tenant is complying with its obligations hereunder; and (c) make repairs
(i) required of Landlord under the terms hereof; (ii) to any adjoining space in
the Building; or (iii) to any systems serving the Building which run through the
Premises.

 

14.           SUBORDINATION

 

(a)           This Lease shall be subject and subordinate to any underlying land
leases or deeds to secure debt which may now or hereafter affect this Lease, the
Building or the Property and also to all renewals, modifications, extensions,
consolidations, and replacements of

 

19

--------------------------------------------------------------------------------


 

such underlying land leases and deeds to secure debt. Neither the Building nor
the Property nor any portion thereof is currently subject to any such land lease
or deed to secure debt. In confirmation of the subordination set forth in this
Paragraph 14, Tenant shall, at Landlord’s request, execute and deliver such
further instruments desired by the holder of the deed to secure debt (a
“Mortgagee”) executed after the date hereof or by any lessor (“Lessor”) under
any such underlying land leases executed after the date hereof, provided that
Landlord obtains a nondisturbance agreement for the benefit of Tenant from such
Mortgagee or Lessor. Notwithstanding the foregoing, Landlord or such Mortgagee
or Lessor shall have the right to subordinate or cause to be subordinated, in
whole or in part, any such underlying land leases or deeds to secure debt to
this Lease (but not in respect to priority of entitlement of insurance or
condemnation proceeds). If any such underlying land leases or deeds to secure
debt terminate for any reason or any such deeds to secure debt are foreclosed or
a conveyance in lieu of foreclosure is made for any reason, Tenant shall,
notwithstanding any subordination, deliver to Mortgagee within ten (10) days of
written request an attornment agreement, providing that such Tenant shall
continue to abide by and comply with the terms and conditions of this Lease.

 

(b)           If any proceedings are brought for the foreclosure of, or in the
event of exercise of the power of sale or conveyance in lieu of foreclosure
under any deed to secure debt, Tenant shall at the option of the purchaser at
such foreclosure or other sale, attorn to such purchaser and recognize such
person as Landlord under this Lease. The institution of any suit, action or
other proceeding by a Mortgagee or a sale of the Property pursuant to the powers
granted to a Mortgagee under its deed to secure debt, shall not, by operation of
law or otherwise, result in the cancellation or the termination of this Lease or
of the obligations of Tenant hereunder.

 

(c)           If such purchaser requests and accepts such attornment, from and
after such attornment, Tenant shall have the same remedies against such
purchaser for the breach of an agreement contained in this Lease that Tenant
might have had against Landlord if the deed to secure debt had not been
terminated or foreclosed, except such purchaser shall not be (i) liable for any
act or omission of the prior Landlord; (ii) subject to any offsets or defenses
which Tenant might have against the prior Landlord; or (iii) bound by any Rent
or security deposit which Tenant might have paid in advance to the prior
Landlord.

 

15.           INDEMNIFICATION AND HOLD HARMLESS

 

(a)           Tenant shall defend, protect, indemnify and hold harmless Landlord
and Landlord’s agents and employees against and from any and all claims, suits,
liabilities, judgments, costs, demands, causes of action and expenses
(including, without limitation, reasonable attorneys’ fees, costs and
disbursements) arising from (i) the use of the Premises, the Building or the
Concourse project by Tenant or Tenant’s agents, employees or contractors, or
from any activity done, permitted or suffered by Tenant or Tenant’s agents,
employees or contractors in or about the Premises, the Building or the Concourse
project, and (ii) any act, neglect, fault, willful misconduct or omission of
Tenant or Tenant’s agents, employees or contractors, or from any breach or
default in the terms of this Lease by Tenant or Tenant’s agents, employees or
contractors that results in any cost or expense being incurred by Landlord, or
(iii) any action or proceeding brought on account of any matter in items (i) or
(ii). If any action or proceeding is brought against Landlord by reason of any
such claim, upon notice from Landlord, Tenant shall defend the same at Tenant’s
expense by counsel reasonably satisfactory to Landlord. As a material part of
the consideration to Landlord, Tenant hereby releases Landlord

 

20

--------------------------------------------------------------------------------


 

and Landlord’s agents and employees from responsibility for, waives its entire
claim of recovery for and assumes all risk of (x) damage to property or injury
to persons in or about the Premises, the Building or the Concourse project from
any cause whatsoever (except to the extent caused by the negligence or willful
misconduct of Landlord or Landlord’s agents or employees or by the failure of
Landlord to observe any of the terms and conditions of this Lease), or (x) loss
resulting from business interruption or loss of income at the Premises. The
obligations of Tenant under this Paragraph 15(a) shall survive any termination
of this Lease with respect to any events occurring or circumstances existing
prior to such termination.

 

(b)           Landlord shall indemnify and hold harmless Tenant and Tenant’s
agents and employees against and from any and all claims, suits, liabilities,
judgments, costs, demands, causes of action and expenses (including, without
limitation, reasonable attorney’s fees) arising from the negligence or willful
misconduct of Landlord or Landlord’s agents or employees or from the breach of
this Lease by Landlord.

 

(c)           The foregoing indemnities shall not relieve any insurance carrier
of its obligations under any policies required to be carried by either party
pursuant to this Lease, to the extent that such policies cover the peril or
occurrence that results in the claim that is subject to the foregoing
indemnities.

 

16.          INSURANCE

 

(a)           Tenant shall carry during the Term (and any other period during
which Tenant is in possession of the Premises, with all premiums paid prior to
the due date at Tenant’s sole expense) (i) all risk coverage insurance insuring
Tenant’s interest in its improvements to the Premises and any and all furniture,
equipment, supplies, contents and other property owned, leased, held or
possessed by Tenant and contained therein, such insurance coverage to be in an
amount equal to the full insurable value of such improvements and property, as
such may increase from time to time, (ii) worker’s compensation and employer’s
liability insurance as required by applicable law, (iii) commercial general
liability coverage for injury to or death of a person or persons and for damage
to property occasioned by or arising out of any construction work being done on
the Premises, or arising out of the condition, use, or occupancy of the
Premises, or other portions of the Building or Property, the limits of such
policy or policies to be in amounts not less than One Million Dollars
($1,000,000) combined single limit for bodily injury and property damage per
occurrence, plus excess coverage of not less than Five Million Dollars
($5,000,000) combined single limit for bodily injury and property damage per
occurrence, (iv) insurance against thefts within the Premises, the Building or
any project within which the Building is located, and (v) business interruption
insurance with a limit of liability representing loss of at least twelve (12)
months of income. Tenant shall also maintain and provide such other required
evidence to Landlord of any other form of insurance which Landlord, acting
reasonably, requires from time to time in form, in amounts, and for risks
against which a prudent tenant would insure. Landlord and Tenant shall each have
included in all policies of insurance respectively obtained by them with respect
to the Building or Premises a waiver by the insurer of all right of subrogation
against the other in connection with any loss or damage insured against. All
said insurance policies shall be carried with companies licensed to do business
in the State of Georgia reasonably satisfactory to Landlord and rated in Best’s
Insurance Guide, or any successor thereto (or, if there be none, an organization
having a national reputation) as having a general policyholder rating of “A-”
and a financial rating of at least “X.” All such policies shall be
noncancellable except after twenty (20) days’ written notice to Landlord.

 

21

--------------------------------------------------------------------------------


 

Each policy shall name Landlord, Landlord’s property manager and any other
person designated by Landlord as additional insureds and provide that it is
primary to, and not contributing with, any policy carried by Landlord,
Landlord’s property manager, or other designated person covering the same loss.
At Landlord’s request, duly executed certificates of such insurance shall be
delivered to Landlord prior to the Commencement Date and at least thirty (30)
days prior to the expiration of each respective policy term.

 

(b)           Landlord shall carry and maintain during the Term general
comprehensive public liability insurance coverage with respect to the Property
and property insurance coverage on an all-risk extended coverage basis with
respect to the Property, in such amounts, with such insurance providers and
under such terms as such insurance coverage is typically carried and maintained
by institutional owners of Class A properties similar to the Property in the
Atlanta, Georgia office market. Notwithstanding the foregoing, Landlord shall
have the right to self- insure (“Self-Insure”) all or any part of any of said
required insurance coverages, in Landlord’s sole discretion, so long as such
self-insuring party maintains has a net worth of not less than Fifty Million
Dollars ($50,000,000.00) as shown on financial statements for the most recently
concluded fiscal year prepared by an independent certified public accountant in
accordance with generally accepted accounting principles consistently applied
and provided to Tenant upon request. “Self-Insure” shall mean that Landlord is
itself acting as though it were the insurance company providing the insurance
required under the provisions hereof, and Landlord shall pay amounts due in lieu
of insurance proceeds because of self-insurance which amounts shall be treated
as insurance proceeds for all purposes under this Lease. In the event that
Landlord elects to Self-Insure, and an event or claim occurs for which a defense
and/or coverage would have been available from an insurance company, with
respect to a loss or damage which Landlord would otherwise be required to insure
against as provided above, Landlord shall (i) undertake the defense of any such
claim, including a defense of Tenant, at Landlord’s sole cost and expense, and
(ii) use its own funds to pay any claim or replace any property or otherwise
provide the funding which would have been available from insurance proceeds but
for such election by Landlord to Self-Insure.

 

(c)           Landlord and Tenant hereby mutually waive any claim against the
other and its agents for any loss or damage to any of their property located on
or about the Premises, the Building or the Concourse project that is caused by
or results from perils covered by property insurance carried by the respective
parties, to the extent of the proceeds of such insurance actually received with
respect to such loss or damage, whether or not due to the negligence of the
other party or its agents. Because the foregoing waivers will preclude the
assignment of any claim by way of subrogation to an insurance company or any
other person, each party shall immediately notify its insurer, in writing, of
the terms of these mutual waivers and have their insurance policies endorsed to
prevent the invalidation of the insurance coverage because of these waivers.
Nothing in this Paragraph 16(c) shall relieve a party of liability to the other
for failure to carry insurance required by this Lease.

 

17.          REMEDIES CUMULATIVE

 

The rights given to Landlord and Tenant herein are in addition to any rights
that may be given to Landlord or Tenant by any statute or under law.

 

22

--------------------------------------------------------------------------------


 

18.                                   ENTIRE AGREEMENT - NO WAIVER

 

This Lease contains the entire agreement of the parties hereto and no
representations, inducements, promises or agreements, oral or otherwise, between
the parties not embodied herein shall be of any force and effect. The failure of
either party to insist in any instance on strict performance of any covenant or
condition hereof, or to exercise any option herein contained, shall not be
construed as a waiver of such covenant, condition or option in any other
instance. This Lease cannot be changed or terminated orally, and can be modified
only in writing, executed by each party hereto.

 

19.                                   HOLDING OVER

 

If Tenant remains in possession of the Premises after expiration of the Term, or
after any termination of this Lease by Landlord, with Landlord’s acquiescence
and without any written agreement between the parties, Tenant shall be a tenant
at sufferance and such tenancy shall be subject to all the provisions hereof,
except that the Monthly Rental for said holdover period shall be (i) 150% of the
amount of Rent due in the last month of the Term during the first three
(3) months of the holdover period, and (ii) double the amount of Rent due in the
last month of the Term for the remainder of the holdover period. There shall be
no renewal of this Lease by operation of law. Nothing in this Paragraph shall be
construed as a consent by Landlord to the possession of the Premises by Tenant
after the expiration of the Term or any termination of this Lease by Landlord,
or as an exclusive remedy in the event of a holdover. This Paragraph 19 shall
survive the termination of this Lease, by lapse of time or otherwise.
Notwithstanding the above, Tenant shall have the option to extend the Term for
up to six (6) months (the “Short Term Holdover Option”) by providing Landlord
with written notice of its intent to exercise the Short Term Holdover Option no
later than one hundred eighty (180) days prior to the otherwise effective
Expiration Date. Monthly Rental during any such period shall be 110% of the
amount of Rent due in the month immediately preceding the otherwise effective
Expiration Date.

 

20.                                   HEADINGS

 

The headings in this Lease are included for convenience only and shall not be
taken into consideration in any construction or interpretation of any part of
this Lease.

 

21.                                   NOTICES

 

(a)                                  Any notice, request or consent by either
party to the other hereunder shall be valid only if in writing and shall be
deemed to be duly given only if hand-delivered, or sent by certified mail or by
a recognized national overnight delivery service which has a receipt of notice
as a part of its delivery function. Such notices shall be addressed (i) if to
Tenant, at the Premises after the Commencement Date and, prior to the
Commencement Date, at:

 

6195 Shiloh Road

Alpharetta, GA 30005

Attention: Leslie Zacks, General Counsel

 

with, in both cases, a copy to:

 

23

--------------------------------------------------------------------------------


 

Paul Hastings

600 Peachtree Street NE

Twenty-fourth Floor

Atlanta, GA 30308

Attn: Tinley Anderson, Esq.

 

and (ii) if to Landlord, at Landlord’s address set forth above, or at such other
address for either party as that party may designate by notice to the other.
Notice shall be deemed given, if delivered personally, upon delivery thereof,
and if mailed, upon the mailing thereof.

 

(b)                                 Tenant hereby appoints as its agent to
receive service of all dispossessory or distraint proceedings, Tenant’s
administrator of the Premises at the time of any such service.

 

22.                                   HEIRS, SUCCESSORS, AND ASSIGNS - PARTIES

 

(a)                                  This Lease shall bind and inure to the
benefit of Landlord and Tenant, and their respective successors, heirs, legal
representatives and assigns. The term “Landlord” as used in this Lease means
only the owner (or the ground lessee) for the time being of the Property and
Building of which the Premises are a part, so that in the event of any sale or
sales of said Property (or of any lease thereof), Landlord named herein shall be
and hereby is entirely released of all covenants and obligations of Landlord
hereunder accruing thereafter, and it shall be deemed without further agreement
that the purchaser, or the lessee, as the case may be, has assumed and agreed to
carry out any and all covenants and obligations of Landlord hereunder during the
period such party has possession of the Property and Building. If the Property
and Building are severed as to ownership by sale and/or lease, the owner of the
entire Building or lessee of the entire Building that has the right to lease
space in the Building to tenants shall be deemed “Landlord”. Tenant shall be
bound to any such succeeding party for performance by Tenant of all the terms,
covenants, and conditions of this Lease and agrees to execute any attornment
agreement not in conflict with the terms and provisions of this Lease at the
request of any such party.

 

(b)                                 The parties “Landlord” and “Tenant” and
pronouns relating thereto, as used herein, shall include male, female, singular
and plural, corporation, partnership or individual, as may fit the particular
parties.

 

23.                                   ATTORNEY’S FEES

 

If Landlord has to engage or consult with an attorney as a result of or in
connection with a failure by Tenant to pay any Rent as and when due under this
Lease, then Tenant shall owe to Landlord, in addition to and not in lieu of any
other amounts due hereunder, and shall pay within ten (10) days after demand for
payment therefor is made, all such attorneys fees incurred by Landlord. Also, if
any law suit or court action between Landlord and Tenant arises out of or under
this Lease, the prevailing party in such law suit or court action shall be
entitled to and shall collect from the non-prevailing party the reasonable
attorney’s fees and court costs actually incurred by the prevailing party with
respect to said lawsuit or court action.

 

24.                                   TIME OF ESSENCE

 

TIME IS OF THE ESSENCE OF THIS LEASE.

 

24

--------------------------------------------------------------------------------


 

25.                              NO ESTATE IN LAND

 

Tenant has been granted a usufruct only in the Premises under this Lease, and
not a leasehold or other estate in land, and that Tenant’s interest hereunder is
not subject to levy, execution and sale and is not assignable except with
Landlord’s prior written consent. No estate shall pass out of Landlord by this
Lease.

 

26.                              INTENTIONALLY DELETED

 

27.                               INTENTIONALLY DELETED

 

28.                               PARKING ARRANGEMENTS

 

Landlord shall maintain unreserved covered parking spaces for use by Tenant and
Tenant’s invitees and employees, in such amount or ratio as is in compliance
with the zoning for the Property, as may be modified from time to time, but in
no event less than 4 parking spaces for every 1,000 occupied rentable square
feet in the Premises, and Tenant (and Tenant’s guests and employees) shall only
be entitled to use that amount of parking spaces (determined on a parking space
per square foot leased basis). Such parking shall be available subject to the
reasonable limitations and conditions from time to time imposed by Landlord, but
neither Landlord nor any parking contractor or other party acting on behalf of
Landlord shall charge any parking fees to Tenant or its visitors for such
unreserved spaces. Said parking shall be maintained on the Property or on areas
located in the vicinity of the Property. Notwithstanding the above, Tenant shall
be entitled, as part of the parking ratio above, to the use of twelve (12)
reserved spaces. Such reserved spaces shall be located at an area mutually
agreed upon by Landlord and Tenant, and Tenant shall not be charged for the use
of such twelve (12) reserved spaces.

 

29.                               RULES AND REGULATIONS

 

The Rules on Exhibit “E” are a part of this Lease. Landlord may from time to
time amend, modify, delete or add additional Rules for the use, operation,
safety, cleanliness and care of the Premises and the Building, provided that
Landlord enforces such Rules against all tenants on a nondiscriminatory basis
and provided that no such change materially affects Tenant’s ability to use and
enjoy the Premises for the purposes intended by this Lease. Such new or modified
Rules shall be effective upon notice to Tenant. Tenant will cause its employees
and agents, or any others permitted by Tenant to occupy or enter the Premises to
at all times abide by the Rules. If there is a breach of any Rules beyond any
applicable notice and cure period provided in Paragraph 10(a), Landlord shall
have all remedies in this Lease provided for in an Event of Default by Tenant
and shall, in addition, have any remedies available at law or in equity,
including but not limited to, the right to enjoin any breach of such Rules.
Landlord shall not be responsible to Tenant for the nonobservance by any other
tenant or person of any such Rules.

 

25

--------------------------------------------------------------------------------


 

30.                                   INTENTIONALLY DELETED

 

31.                                   LATE PAYMENTS

 

Any payment due of Tenant hereunder not received by Landlord within five
(5) days of the date when due shall be assessed a five percent (5%) charge for
Landlord’s administrative and other costs in processing and pursuing the payment
of such late payment, and shall be assessed an additional five percent (5%)
charge for the aforesaid costs of Landlord for each month thereafter until paid
in full. Acceptance by Landlord of a payment, and the cashing of a check, in an
amount less than that which is currently due shall in no way affect Landlord’s
rights under this Lease and in no way be an accord and satisfaction. This
provision does not prevent Landlord from declaring the non-payment of Rent when
due an Event of Default hereunder, subject to Paragraph 10(a)(i).

 

32.                                   ESTOPPEL CERTIFICATE

 

Tenant shall, within ten (10) business days of the request by Landlord, execute,
acknowledge and deliver to Landlord, any Mortgagee, prospective Mortgagee or any
prospective purchaser or transferee of the Property, the Building, or both (as
designated by Landlord), an Estoppel Certificate in recordable form, or in such
other form as Landlord may from time to time require, evidencing whether or not
(a) this Lease is in full force and effect; (b) this Lease has been amended in
any way; (c) Tenant has accepted and is occupying the Premises; (d) there are
any existing defaults on the part of Landlord hereunder or defenses or offsets
against the enforcement of this Lease to the knowledge of Tenant (specifying the
nature of such defaults, defenses or offsets, if any); (e) the date to which
Rent and other amounts due hereunder, if any, have been paid; and (f) any such
other information as may be reasonably requested by Landlord. Each certificate
delivered pursuant to this Paragraph may be relied on by Landlord, any
prospective purchaser or transferee of Landlord’s interest hereunder, or any
Mortgagee or prospective Mortgagee.

 

33.                                   SEVERABILITY AND INTERPRETATION

 

(a)                                  If any clause or provision of this Lease
shall be deemed illegal, invalid or unenforceable under present or future laws
effective during the Term, the remainder of this Lease shall not be affected by
such illegality, invalidity or unenforceability, and in lieu of each clause or
provision of this Lease that is illegal, invalid or unenforceable, there shall
be added as a part of this Lease a clause or provision as similar in terms to
such illegal, invalid or unenforceable clause or provision as may be possible
and be legal, valid and enforceable.

 

(b)                                    If any provisions of this Lease require
judicial interpretation, the court interpreting or construing the same shall not
apply a presumption that the terms of any such provision shall be more strictly
construed against one party or the other by reason of the rule of construction
that a document is to be construed most strictly against the party who itself or
through its agent prepared the same, as all parties hereto have participated in
the preparation of this Lease.

 

34.                                   MULTIPLE TENANTS

 

If more than one individual or entity comprises and constitutes Tenant, then all
individuals and entities comprising Tenant are and shall be jointly and
severally liable for the due

 

26

--------------------------------------------------------------------------------


 

and proper performance of Tenant’s duties and obligations arising under or in
connection with this Lease.

 

35.                                  FORCE MAJEURE

 

Any prevention, delay or stoppage due to strikes, lockouts, labor disputes, acts
of God, inability to obtain services, labor, or materials or reasonable
substitutes therefor, inability to obtain permits or other governmental
approvals after timely application therefor, governmental actions, civil
commotions, war, terrorism, fire or other casualty, and other causes beyond the
reasonable control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, “Force Majeure”), notwithstanding anything
to the contrary contained in this Lease, shall excuse the performance of such
party for a period equal to any such prevention, delay or stoppage and
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by an event of Force Majeure.

 

36.                                  QUIET ENJOYMENT

 

So long as Tenant is in full compliance with the terms and conditions of this
Lease, Landlord shall warrant and defend Tenant in the quiet enjoyment and
possession of the Premises during the Term against any and all claims made by,
through or under Landlord, subject to the terms of this Lease.

 

37.                                  BROKERAGE COMMISSION; INDEMNITY

 

COUSINS PROPERTIES SERVICES LP (“COUSINS”) HAS ACTED AS CONTRACT MANAGER FOR
LANDLORD IN THIS TRANSACTION AND TRAMMELL CROW SERVICES, INC. HAS ACTED AS AGENT
FOR TENANT IN THIS TRANSACTION. BOTH COUSINS AND TRAMMELL CROW SERVICES, INC.
ARE TO BE PAID A COMMISSION BY LANDLORD. Tenant and Landlord each warrant to the
other that there are no other claims for broker’s commissions or finder’s fees
in connection with the warranting party’s execution of this Lease. Tenant hereby
indemnifies Landlord and holds Landlord harmless from and against all loss,
cost, damage or expense, including, but not limited to, attorney’s fees and
court costs, incurred by Landlord as a result of or in conjunction with a claim
of any real estate agent or broker, if made by, through or under Tenant.
Landlord hereby indemnifies Tenant and holds Tenant harmless from and against
all loss, cost, damage or expense, including, but not limited to, attorney’s
fees and court costs, incurred by Tenant as a result of or in conjunction with a
claim of any real estate agent or broker, if made by, through or under Landlord.
Tenant shall cause any agent or broker representing Tenant, upon such broker’s
receipt of any commission due to such broker, to execute a lien waiver to and
for the benefit of Landlord, waiving any and all lien rights with respect to the
Building or Property such agent or broker has or might have under Georgia law.

 

38.                                  EXCULPATION OF LANDLORD

 

LANDLORD’S LIABILITY TO TENANT WITH RESPECT TO THIS LEASE SHALL BE LIMITED
SOLELY TO LANDLORD’S INTEREST IN THE PROPERTY. NEITHER LANDLORD, ANY OFFICER,
DIRECTOR, OR SHAREHOLDER OF LANDLORD

 

27

--------------------------------------------------------------------------------


 

NOR ANY OF THE PARTNERS OF LANDLORD SHALL HAVE ANY PERSONAL LIABILITY WHATSOEVER
WITH RESPECT TO THIS LEASE.

 

39.                                   ORIGINAL INSTRUMENT

 

Any number of counterparts of this Lease may be executed, and each such
counterpart shall be deemed to be an original instrument.

 

40.                                   GEORGIA LAW

 

This Lease has been made under and shall be construed and interpreted under and
in accordance with the laws of the State of Georgia.

 

41.                                   NO RECORDATION OF LEASE

 

Neither this Lease nor any memorandum hereof shall be recorded or placed on
public record.

 

42.                                   HAZARDOUS WASTES

 

Tenant shall not (either with or without negligence) cause or permit the escape,
disposal or release of any biologically or chemically active or other hazardous
substances or materials. Tenant shall not allow the storage or use of such
substances or materials in any manner not sanctioned by law or by the highest
standards prevailing in the industry for the storage and use of such substances
or materials, nor allow to be brought into the Building, the Premises or the
Property, any such materials or substances except to use in the ordinary course
of Tenant’s business, and then only after notice is given to Landlord of the
identity of such substances or materials. Without limitation, hazardous
substances and materials shall include those described in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. Section 9601 et seq., the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. Section 6901 et seq., any applicable state or local laws and
the regulations adopted under these acts. If any lender or governmental agency
shall ever require testing to ascertain whether or not there has been any
release of hazardous materials, then the reasonable costs thereof shall be
reimbursed by Tenant to Landlord upon demand as additional charges if such
requirement applies to the Premises. In addition, Tenant shall execute
affidavits, representations and the like from time to time at Landlord’s request
concerning Tenant’s best knowledge and belief regarding the presence of
hazardous substances or materials on the Premises. In all events, Tenant shall
indemnify Landlord in the manner elsewhere provided in this Lease from any
liability, loss, cost, damage or expense (including, without limitation,
reasonable attorney fees) incurred by or on behalf of Landlord resulting from
any release of hazardous materials on the Premises occurring while Tenant is in
possession, or elsewhere if caused by Tenant or persons acting under Tenant.
Except with respect to any release described in the preceding sentence, Landlord
shall indemnify Tenant from any liability of Tenant resulting from the presence
of any hazardous materials on the Property or any release of hazardous materials
from the Property. The within covenants shall survive the expiration or earlier
termination of the Term. As of the date of this Lease, Landlord has not received
any written notice that the Premises, the Building or the Property contains any
such hazardous substances of materials in violation of applicable law.

 

28

--------------------------------------------------------------------------------


 

43.                                    PATRIOT ACT.

 

Tenant (which for this purpose includes its partners, members, principal
stockholders and any other constituent entities (i) has not been designated as a
“specifically designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, <http://www.treas.gov/ofac/t11sdn.pdf> or at any
replacement website or other replacement official publication of such list;
(ii) is currently in compliance with and will at all times during the Term
(including any extension thereof) remain in compliance with the regulations of
the Office of Foreign Asset Control of the Department of the Treasury and any
statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action relating thereto;
and (iii) has not used and will not use funds from illegal activities for any
payment made under this Lease.

 

44.                                    LEASE BINDING UPON DELIVERY

 

This Lease shall not be binding until and unless all parties have duly executed
said Lease and a fully executed counterpart of said Lease has been delivered to
Tenant.

 

45.                                    SPECIAL STIPULATIONS

 

The special stipulations attached hereto as Exhibit “F”, if any, and made a
part hereof shall control if in conflict with any of the foregoing provisions of
this Lease.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
under seal, on the day and year first above written.

 

 

LANDLORD:

 

 

 

485 PROPERTIES, LLC, a

 

Delaware limited liability company

 

 

 

By:

/s/ Elizabeth Andress

 

Date executed by

Name:

Elizabeth Andress

 

Landlord: 1/7/2006

Title:

Assistant Secretary

 

 

 

 

 

 

TENANT:

 

 

 

FIRST HORIZON PHARMACEUTICAL

 

CORPORATION, a Delaware corporation

 

 

 

By:

/s/ Darrell Borne

(SEAL)

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

  /s/ Darrell Borne

 

 

 

Type Name of Signatory

 

 

 

 

 

Date executed by

By:

   /s/ Leslie B Zales

(SEAL)

Tenant: January 30, 2006

 

Authorized Signature

 

 

 

 

 

 

 

   /s/ Leslie B Zacks

 

 

 

Type Name of Signatory

 

 

 

 

(CORPORATE SEAL)

 

*Note: If Tenant is a corporation, two authorized corporate officers must
execute this Lease in their appropriate capacities for Tenant, affixing the
corporate seal.

 

By the execution and delivery of this Lease Tenant has made and shall be deemed
to have made a continuous and irrevocable offer to lease the Premises, on the
terms contained in this Lease, subject only to acceptance by Landlord (as
evidenced by Landlord’s signature hereon), which Landlord may accept in its sole
and absolute discretion. If a fully executed counterpart of this Lease is not
delivered to Tenant within twelve (12) days after the date executed by Tenant
and delivered to Landlord, as set forth above, Tenant’s offer shall expire and
no longer be subject to acceptance by Landlord.

 

Tenant’s Federal Employer Identification Number: 582004779

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

SPACE PLAN OF PREMISES

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT “A-l”

 

SPACE PLAN OF EXPANSION SPACE

 

A-1-1

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

LEGAL DESCRIPTION - CORPORATE CENTER V
TRACT I

 

All that tract or parcel of land lying and being in Land Lot 17, 17th District,
Fulton County, Georgia and being more particularly described as follows:

 

To reach the TRUE POINT OF BEGINNING, commence at the intersection of the former
southern Right-of-way of Hammond Drive (variable Right-of-Way, was 47.9 feet
from the centerline) extended and the former western Right-of-Way of Peachtree
Dunwoody Road (variable Right-of-Way, was 41.7 feet from the centerline)
extended; thence along the former southern Right-of-Way of Hammond Drive North
86° 36’ 33” West a distance of 169.01 feet to a point; thence continuing along
said former Right-of-Way North 84° 29’ 08” West a distance of 208.47 feet to a
point; thence continuing along said former Right-of-Way North 87° 58’ 03” West a
distance of 344.41 feet to a point; thence continuing along said former
Right-of-Way South 02° 01’ 32” West a distance of 23.63 feet to a point; thence
leaving said Right-of-Way South 02° 01’ 32” West a distance of 97.90 feet to the
TRUE POINT OF BEGINNING; thence South 02° 01’ 32” West a distance of 161.45 feet
to a point; thence North 87° 56’ 37” West a distance of 68.50 feet to a point;
thence South 02° 42’ 10” West a distance of 424.58 feet to a point; thence North
87° 18’ 46” West a distance of 0.27 feet to a point; thence South 02° 33’ 01”
West a distance of 113.39 feet to a point; thence North 88° 54’ 38” West a
distance of 49.13 feet to a point; thence South 02° 41’ 57” West a distance of
369.97 feet to a point; thence North 42° 17’ 47” West a distance of 26.56 feet
to a point; thence North 02° 42’ 13” East a distance of 43.66 feet to a point;
thence North 87° 17’ 47” West a distance of 19.09 feet to a point; thence North
02° 42’ 13” East a distance of 19.09 feet to a point; thence North 87° 17’ 47”
West a distance of 19.09 feet to a point; thence North 02° 42’ 13” East a
distance of 19.09 feet to a point; thence North 87° 17’ 47” West a distance of
19.09 feet to a point; thence North 02° 42’ 13” East a distance of 19.09 feet to
a point; thence North 87° 17’ 47” West a distance of 19.09 feet to a point;
thence North 02° 42’ 13” East a distance of 19.09 feet to a point; thence North
87° 17’ 47” West a distance of 123.76 feet to a point; thence South 47° 42’ 13”
West a distance of 24.63 feet to a point; thence North 87° 17’ 47” West a
distance of 26.04 feet to a point; thence North 02° 42’ 13” East a distance of
44.37 feet to a point; thence along a curve to the left an arc distance of
184.93 feet (said curve having a radius of 67.55 feet, a chord distance of
132.35 feet and a chord bearing of North 02° 42’ 13” East) to a point; thence
North 02° 42’ 13” East a distance of 44.37 feet to a point; thence North 87° 17’
47”, West a distance of 33.87 feet to a point; thence North 00° 00’ 00” East a
distance of 211.03 feet to a point; thence North 47° 42’ 11” East a distance of
105.51 feet to a point; thence North 48° 42’ 12” East a distance of 103.91 feet
to a point; thence along a curve to the left an arc distance of 150.75 feet
(said curve having a radius of 1317.92 feet, a chord distance of 150.67 feet,
and a chord bearing of North 41° 59’ 43” East) to a point; thence along a curve
to the left an arc distance of 37.41 feet (said curve having a radius of 23.00
feet, a chord distance of 33.42 feet, and a chord bearing of North 07° 52’ 36”
West) to a point; thence along a curve to the left an arc distance of 44.69 feet
(said curve having a radius of 78.00 feet, a chord distance of 44.08 feet, and a
chord bearing of North 70° 53’ 04” West) to a point; thence North 87° 17’ 49”
West a distance of 129.20 feet to a point; thence South 02° 42’ 11” West a
distance of 10.75 feet to a point; thence North 87° 17’ 49” West a distance of
77.00 feet to a point; thence South 02° 42’ 11” West a distance of 22.00 feet to
a point; thence North 87° 17’ 49” West a distance of 60.67 feet to a point;
thence North 02° 42’ 11” East a distance of 22.00 feet to a point; thence North
87°

 

B-1

--------------------------------------------------------------------------------


 

17’ 49” West a distance of 193.33 feet to a point; thence North 02° 42’ 11” East
a distance of 279.00 feet to a point; thence South 87° 17’ 49” East a distance
of 340.88 feet to a point; thence South 02° 13’ 27” West a distance of 225.00
feet to a point; thence South 88° 11’ 11” East a distance of 195.22 feet to a
point; thence North 01° 55’ 53” East a distance of 96.86 feet to a point; thence
South 50° 05’ 28” East a distance of 78.91 feet to a point; thence North 39° 45’
06” East a distance of 143.00 feet to a point being the TRUE POINT OF BEGINNING,
said tract containing 7.225 acres.

 

The legal description as contained herein is based on the property as shown on a
survey title “As-Built Survey of Concourse Corporate Center V for Concourse V
Associates and Ticor Title Insurance Company of California and Teachers
Insurance and Annuity Association of America”, prepared by Benchmark Engineering
Corporation, bearing the certification of Dennis Boutwell, Georgia Registered
Land Surveyor No. 1873, dated September 20, 1988, last revised July 24, 1989

 

LEGAL DESCRIPTION - CORPORATE CENTER V
TRACT II

 

All that tract or parcel of land lying and being in Land Lot 17, 17th District,
Fulton County, Georgia and being more particularly described as follows

 

To reach the TRUE POINT OF BEGINNING, commence at the intersection of the former
southern Right-of-Way of Hammond Drive (variable Right-of-Way, was 47.9 feet
from the centerline) extended and the former western Right-of-Way of Peachtree
Dunwoody Road (variable Right-of-Way, was 41.7 feet from the centerline)
extended; thence along the former southern Right-of-Way of Hammond Drive North
86° 36’ 33” West a distance of 169.01 feet to a point; thence continuing along
said former Right-of-Way North 84° 29’ 08” West a distance of 208.47 feet to a
point; thence continuing along said former Right-of-Way North 87° 58’ 03” West a
distance of 344.41 feet to a point; thence continuing along said former
Right-of-Way South 02° 01’ 32” West a distance of 26.81 feet to a point on the
existing Right-of-Way of Hammond Drive; thence leaving said existing
Right-of-Way South 02° 01’ 32” West a distance of 161.45 feet to a point; thence
South 39° 45’ 06” West a distance of 143.00 feet to a point; thence North 50°
05’ 28” West a distance of 78.91 feet to a point; thence North 01° 55’ 53” West
a distance of 96.86 feet to a point; thence North 88° 11’ 11” West a distance of
195.22 feet to a point; thence North 02° 13’ 27” East a distance of 225.00 feet
to a point, being the TRUE POINT OF BEGINNING; thence North 87° 17’ 49” West a
distance of 600.13 feet to a point; thence South 00° 28’ 40” East a distance of
115.99 feet to a point; thence along a curve to the right an arc distance of
162.30 feet (said curve having a radius of 1301.00 feet, a chord distance of
162.20 feet, and a chord bearing of South 03° 05’ 46” West) to a point; thence
South 06° 40’ 11” West a distance of 133.86 feet to a point; thence along a
curve to the left an arc distance of 156.81 feet (said curve having a radius of
1000.00 feet, a chord distance of 156.65 feet, and a chord bearing of South 02°
10’ 40” West) to a point; thence South 02° 18’ 52” East a distance of 22.60 feet
to a point; thence South 87° 41’ 08” West a distance of 109.76 feet to a point
on the eastern Right-of-Way of North Fulton Expressway (also known as Georgia
Route No. 400 - variable Right-of-Way); thence along said Right-of-Way along a
curve to the right an arc distance of 175.78 feet (said curve having a radius of
3701.72 feet, a chord distance of 175.77 feet, and a chord bearing of North 00°
16’ 12” East) to a point; thence continuing along said Right-of-Way North 01°
33’ 39” East a distance of 425.80 feet to a point at the intersection with the
existing southern Right-of-Way of said Hammond Drive; thence along the said
existing southern

 

B-2

--------------------------------------------------------------------------------


 

Right-of-Way of Hammond Drive North 89° 30’ 25” East a distance of 51.66 feet to
a point; thence continuing along said existing Right-of-Way North 83° 08’ 10”
East a distance of 136.85 feet to a point; thence continuing along said existing
Right-of-Way North 88° 57’ 54” East a distance of 244.32 feet to a point; thence
continuing along said existing Right-of-Way South 87° 56’ 55” East a distance of
295.27 feet to a point; thence leaving said existing Right-of-Way South 02° 13’
27” West a distance of 45.94 feet to a point being the TRUE POINT OF BEGINNING,
said tract containing 2.197 acres.

 

The legal description as contained herein is based on the property as shown on a
survey title “As-Built Survey of Concourse Corporate Center V for Concourse V
Associates and Ticor Title Insurance Company of California and Teachers
Insurance and Annuity Association of America”, prepared by Benchmark Engineering
Corporation, bearing the certification of Dennis Boutwell, Georgia Registered
Land Surveyor No. 1873, dated September 20, 1988, last revised July 24, 1989.

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

WORK AGREEMENT FOR
COMPLETION OF THE PREMISES

 

Landlord and Tenant executed a Lease for Premises on the seventeenth (17th) and
eighteenth (18th) floors of the Building and hereby attach this Work Agreement
to said Lease as Exhibit “C” thereto. To induce Tenant to enter into the Lease
and in consideration of the mutual covenants herein contained, Landlord and
Tenant agree as follows:

 

ARTICLE 1 - DEFINITIONS

 

The following terms shall have the meanings described below. Terms not defined
herein shall have the meaning given in the Lease:

 

Additional Allowance shall mean Ten Thousand Dollars ($10,000).

 

Allowance shall mean Thirty Seven Dollars and Fifty Cents ($37.50) multiplied by
the number of rentable square feet in the Premises.

 

Architect shall mean Veenendaal Cave, Inc.

 

Base Building Improvements shall mean Building Standard improvements to be
constructed or installed in the Building.

 

Building Plans and Specifications shall mean the final drawings and
specifications for Base Building Improvements.

 

Building Standard Materials shall mean such materials described in Exhibit H
attached hereto, or materials of comparable quality substituted therefor by
Landlord. Except for Building Standard Hardware and items pre-installed by
Landlord, Tenant may, but is not obligated to, purchase Building Standard
Materials. Tenant shall be obligated to buy Building Standard Hardware and all
items pre-installed by Landlord. Tenant may also be obligated to utilize and pay
for certain other Building Standard Materials in accordance with
Section 3.01(c) herein.

 

Contractor shall mean the party selected in accordance with Article 5 herein to
do the Tenant Improvements.

 

Change Order shall mean any alteration, substitution, addition or change to or
in the Tenant Space Plans or Tenant Improvement Construction Documents requested
by Tenant after the same have been consented to by Landlord.

 

Completion Date shall mean the date of Substantial Completion of Tenant
Improvements under the Tenant Improvement Construction Documents.

 

C-1

--------------------------------------------------------------------------------


 

Construction Contract shall mean the agreement to be entered between Tenant and
Contractor for the construction of the Tenant Improvements.

 

Design Allowance shall mean Two Dollars Seventy-five Cents ($2.75) multiplied by
the number of rentable square feet in the Premises.

 

Substantial Completion or Substantially Complete shall be as described in
Section 3.04 hereof.

 

Tenant’s Architect shall mean Rule, Joy, Trammell + Rubio, LLC.

 

Tenant’s Costs shall mean the aggregate of (a) all costs and expenses of
constructing the Tenant Improvements that are in excess of the Allowance, and
(b) all costs and expenses related to the design (including any revision and
redesign costs) of the Tenant Improvements.

 

Tenant Improvements shall mean all improvements constructed or installed in or
on the Premises and common areas of the Building in accordance with the Tenant
Improvement Construction Documents, net of a $.15 per square foot test fit
allowance to be paid to Rule, Joy, Trammell + Rubio, LLC by Landlord.

 

Tenant Improvement Costs shall mean the aggregate cost for the Tenant
Improvements, approved by Tenant in accordance with Section 3.01 hereof,
together with the cost of any Change Orders as provided in Section 3.05 hereof
and the costs of all contract administration and construction management
performed by Tenant’s Architect.

 

Tenant Improvement Construction Documents shall mean the working drawings,
specifications and finish schedules for the Tenant Improvements prepared by
Tenant’s Architect and consented to by Landlord and Tenant in accordance
herewith.

 

Tenant Space Plans shall mean the schematic presentation of the Premises
prepared by Tenant’s Architect and consented to by Landlord and Tenant in
accordance herewith.

 

Tenant’s Work shall mean all work in or about the Premises not within the scope
of the work necessary to construct the Tenant Improvements, such as (by way of
illustration and not limitation) delivering and installing furniture, telephone
equipment and wiring and office equipment.

 

Working Day shall mean the period from 9:00 A.M. until 5:00 P.M. on any Monday
through Friday, excluding federal and Georgia state holidays. By way of
illustration, any period described in this Work Letter as expiring at the end of
the third (3rd) Working Day after receipt of a document, then: (i) if receipt
occurs at 9:01 A.M. on Monday, said period shall expire at 5:00 P.M. on the
following Thursday; and (ii) if receipt occurs at 4:59 P.M. on Wednesday, the
period shall expire at 5:00 P.M. on the following Monday.

 

ARTICLE 2. TENANT SPACE PLANS AND TENANT
IMPROVEMENT PLANS AND SPECIFICATIONS

 

C-2

--------------------------------------------------------------------------------


 

Section 2.01 Schedule for Preparation

 

Tenant shall contract with Tenant’s Architect for the preparation of the Tenant
Space Plans and Tenant Improvement Construction Documents; provided, however,
that Tenant agrees to contract, at reasonable or market rates, with the
Building’s mechanical, electrical and plumbing engineers with respect to the
engineering drawings that are included in the Tenant Improvement Construction
Documents. Subject to the immediately preceding sentence, Tenant Space Plans and
Tenant Improvement Construction Documents for the Tenant Improvements shall be
prepared by Tenant’s Architect, reviewed by Architect, and consented to by
Tenant and Landlord as provided hereinbelow. Architect, on Landlord’s behalf,
shall provide review and monitoring services during both the preparation of the
Tenant Space Plans and Tenant Improvement Construction documents and the
completion of the work therein for a fee of one percent (1%) of the Tenant
Improvement Costs, but not in excess of $15,000. Tenant shall be solely
responsible for such Architect’s fee, but Tenant shall be allowed to apply any
portion of the Allowance towards such fee.

 

1.                                       As soon as reasonably possible (but in
no event later than ten (10) Working Days after the full execution and delivery
of the Lease) Tenant shall provide Tenant’s Architect all specifications,
information and documents necessary to enable Tenant’s Architect to prepare the
Tenant Space Plans.

 

2.                                       Within ten (10) Working Days after
receipt of all items described in Section 2.01(1) above, Tenant’s Architect
shall prepare and deliver to Tenant and Landlord the Tenant Space Plans.

 

3.                                       By the end of the third (3rd) full
Working Day after receipt of the Tenant Space Plans, Tenant and Landlord shall
review and resubmit the same to Tenant’s Architect, either with consent or with
comments thereto. Landlord’s comments shall include its determination of whether
Tenant will be required to remove any Tenant Improvements at the end of the Term
pursuant to Section 7(b) and whether Tenant’s electrical design would require
Additional Electrical Equipment pursuant to Section 8(b)(iv). Landlord agrees
that Tenant will not be obligated to remove any HVAC equipment or other Tenant
Improvements that are typical for commercial use.

 

4.                                       By the end of the third (3rd) full
Working Day after receipt of any comments to the Tenant Space Plans, Tenant’s
Architect shall resubmit to Tenant and Landlord the Tenant Space Plans with such
changes or information as requested.

 

5.                                       This process described in
Section 2.01(2),(3) and (4) shall continue until Tenant and Landlord have
satisfied themselves that such proposed Tenant Space Plans are acceptable, but
once Tenant Space Plans have been resubmitted, Tenant and Landlord shall confine
their comments thereupon only to the changes made by Tenant’s Architect or
changes requested to the prior submission of Tenant Space Plans, but not made by
Tenant’s Architect. Once each of Tenant and Landlord has satisfied itself that
such proposed Tenant Space Plans are acceptable, each shall notify the other,
and the Tenant Space Plans as so consented to shall constitute the final Tenant
Space Plans. When the parties give such final consent, Tenant shall notify
Landlord of the amount of time Tenant estimates, in Tenant’s reasonable
judgment, Substantial Completion of Tenant Improvements within the portion of
the Premises shown on such Tenant Space Plans will require.

 

C-3

--------------------------------------------------------------------------------


 

6.                                       After final consent to the Tenant Space
Plans, Tenant’s Architect shall prepare and deliver to Tenant and Landlord the
prepared Tenant Improvement Construction Documents.

 

7.                                       By the end of the third (3rd) full
Working Day after receipt of the Tenant Improvement Construction Documents,
Tenant and Landlord shall review and resubmit the same to Tenant’s Architect,
either with Tenant’s consent or comments thereto.

 

8.                                       By the end of the third (3rd) full
Working Day after receipt of any comments to the Tenant Improvement Construction
Documents, Tenant’s Architect shall resubmit to Tenant and Landlord the Tenant
Improvement Construction Documents with such changes or information as
requested.

 

9.             The process described in Section 2.01(6), (7) and (8) shall
continue until each of Landlord and Tenant is satisfied that such proposed
Tenant Improvement Construction Documents are acceptable, but once Tenant
Improvement Construction Documents have been resubmitted to, Tenant and Landlord
shall confine their comments thereupon only to changes made by Tenant’s
Architect or the changes requested to the prior submission of Tenant Improvement
Construction Documents, but not made by Tenant’s Architect. Once each of
Landlord and Tenant is satisfied that such proposed Tenant Improvement
Construction Documents are acceptable, each shall notify the other, and the
Tenant Improvement Construction Documents consented to by Tenant and Landlord
shall constitute the final Tenant Improvement Construction Documents.

 

10.           Any approval or consent by Landlord of any items submitted by
Tenant to and/or reviewed by Landlord pursuant to this Work Letter shall be
deemed to be strictly limited to an acknowledgment of approval or consent by
Landlord thereto and shall not imply or be deemed to imply any representation or
warranty by Landlord that the design is safe or structurally sound or will
comply with any legal or governmental requirements. Any deficiency, mistake or
error in design (expressly excluding the engineering drawings), although the
same has the consent or approval of Landlord, shall be the sole responsibility
of Tenant, and Tenant shall be liable for all costs and expenses which may be
incurred and all delays suffered in connection with or resulting from any such
deficiency, mistake or error in design.

 

ARTICLE 3. CONSTRUCTION OF TENANT IMPROVEMENTS

 

Section 3.01 Pricing of Tenant Improvements

 

(a) Within ten (10) Working Days after final approval of the Tenant Improvement
Construction Documents, Tenant shall obtain a price proposal for the Tenant
Improvements from Contractor. Such price proposal shall be subject to Landlord’s
review and approval, which approval by Landlord shall not be unreasonably
withheld or delayed. Should Tenant desire to seek adjustments of such price
proposal, Tenant shall work promptly with Tenant’s Architect and Contractor to
alter the Tenant Improvement Construction Documents to cause the price quotation
to be acceptable to Tenant and to establish the Tenant Improvement Costs. Upon
determination of the Tenant Improvement Costs and the written approval of the
Tenant Improvement Construction Documents by Landlord and Tenant, Tenant shall
have given final approval of the same, and Tenant shall be

 

C-4

--------------------------------------------------------------------------------


 

authorized to proceed with contracting with Contractor for the construction and
installation of the Tenant Improvements in accordance with the Tenant
Improvement Construction Documents.

 

(b)                                 Included in the pricing for the Tenant
Improvements shall be the cost of those Building Standard Materials which Tenant
is obligated to purchase under this Work Letter, which shall be purchased by
Tenant in appropriate quantities for the Premises. The cost of such Building
Standard Materials shall be charged against the Allowance, to the extent
available.

 

(c)                                  If Tenant has, as a part of any
specifications for the Tenant Improvements, designated Building Standard
Materials or a standard that allows for equivalent quality items and would
permit the use of Building Standard Materials, Landlord shall have the right, at
Landlord’s option and in Landlord’s sole discretion, to sell those Building
Standard Materials to Tenant at the price given for such item (on a unit cost
basis) by the bidder selected to perform that portion of the work which will be
using the Building Standard Materials in question; provided, however, Landlord
shall not charge for any materials, whether or not Building Standard Materials,
which were located in the Premises on January 1, 2006 or remained after the
demolition of existing improvements. Any such costs under this
Section 3.01(c) shall be charged against the Allowance, to the extent available.

 

Section 3.02 Construction of Tenant Improvements.

 

Tenant will enter into a Construction Contract with Contractor to construct the
Tenant Improvements, with Landlord named as a third party beneficiary
thereunder. Tenant shall cause the Tenant Improvements to be performed in a good
and workmanlike manner. If Landlord notifies Tenant of any defect with the
Tenant Improvements within ninety (90) days after Tenant takes possession of the
Premises then Tenant shall, at Tenant’s cost, remedy such defect.

 

Section 3.03 Tenant Delay

 

If there is delay in achieving Substantial Completion of Tenant’s Improvements
as a result of or in connection with:

 

A.                                   Tenant’s failure to furnish any information
or documents in accordance with this Work Letter;

 

B.                                     Tenant’s request for materials, finishes
or installations other than Building Standard Materials, finishes or
installations;

 

C.                                     Any Change Order, including any change in
the Tenant Improvement Construction Documents made pursuant to Section 3.01
hereof and any failure by Tenant to respond to a “Change Order Effect Notice”
within the time period required hereunder;

 

D.                                    Tenant’s failure to respond within any of
the time periods specified herein;

 

E.                                      If in the performance or prosecution of
Tenant’s Work, Tenant’s employees or agents interfere with or in any manner
hinder Contractor from prosecuting to the fullest extent possible the Tenant
Improvements work; or

 

C-5

--------------------------------------------------------------------------------


 

F.                                      Tenant’s failure to return properly
executed original counterparts of this Lease to Landlord within three
(3) Working Days after receipt from Landlord;

 

then such shall be a “Tenant Delay”.

 

Section 3.04 Completion of Premises

 

A.                                   The Premises shall be Substantially
Completed, as to any floor, and Substantial Completion shall have occurred, as
to any floor, upon the following:

 

(i)            Tenant Improvements shall have been completed as to the floor in
substantial compliance with the Construction Contract and otherwise sufficient
so that Architect can execute the most recently published version of AIA
form G704, titled “Certificate of Substantial Completion”; and

 

(ii)           Tenant shall have obtained a certificate of occupancy (or
evidence reasonably satisfactory to Tenant and Landlord that upon completion of
the Tenant’s Work, a certificate of occupancy will be issued) for the Premises
in question, permitting use of the floor of the Premises in question;

 

provided, to the extent compliance with the conditions set forth above would
have occurred earlier but for Tenant Delay, then compliance with such condition
shall be deemed to have occurred on the date it would have occurred but for the
Tenant Delay.

 

Section 3.05 Changes in Plans and Specifications

 

A.                                   If at any time after the Tenant Improvement
Costs are determined, Tenant desires to make Change Orders, Tenant shall submit
to Tenant’s Architect, with a copy to Architect, for pricing by Contractor
working drawings and specifications for any and all such desired Change Orders.
Tenant’s Architect shall respond to Tenant, within five (5) Working Days of such
request by Tenant, with an estimate of the effect of such desired Change Order
on Tenant Improvement Costs and the schedule of anticipated Substantial
Completion (the “Change Order Effect Notice”). Tenant shall have three
(3) Working Days to respond to such Change Order Effect Notice, with the
authorization required hereunder, although Tenant may, within said three
(3) Working Day period, request more time to finally respond to the Change Order
Effect Notice. A failure by Tenant to respond to any such Change Order Effect
Notice shall be denial of consent, and, upon denial, Contractor shall proceed
with its work in accordance with the Tenant Improvement Construction Documents.
Once the cost and the schedule change, if any, for such Change Order has been
approved by Tenant, all references in this Work Agreement to the “Tenant
Improvement Construction Documents” shall be to the Tenant Improvement
Construction Documents, as changed pursuant to this Section 3.05, and all
references to “Tenant Improvement Costs” shall include the net aggregate
approved cost for the Change Orders determined in this Section 3.05 (after
taking into account any savings affected by such Change Order), except that
there may be a fee charged by the Tenant Improvement Contractor for any Change
Order which reduces Tenant Improvement Costs.

 

B.                                     Once the Change Order, the costs therefor
and the schedule change associated therewith have been approved and a
form evidencing such approval executed by Tenant is delivered to Landlord,
Tenant shall have given full authorization to cause Contractor to proceed with
the work of

 

C-6

--------------------------------------------------------------------------------


 

constructing the Tenant Improvements in accordance with the Tenant Improvement
Construction Documents as so modified; provided that any changes required by
Tenant which constitute a material deviation from the previously approved Tenant
Improvement Construction Documents shall be effective only after the approval of
Landlord, not to be unreasonably withheld or delayed, unless such change would
result in a material delay in the completion of the work being done by
Contractor.

 

Section 3.06 General Provisions Applicable to Tenant’s Work

 

1.                                       Tenant will require a high grade,
first-class operation to be conducted in the Premises. Tenant’s Work and the
Tenant Improvements shall be performed in a first-class manner, using new and
first-class, quality materials. Tenant’s Work and the Tenant Improvements shall
be constructed and installed in accordance with all applicable laws, ordinances,
codes and rules and regulations of governmental authorities. Tenant shall
promptly correct any of Tenant’s Work and the Tenant Improvements which is not
in conformance therewith.

 

2.                                       Tenant’s contract parties and
subcontractors shall be subject to administrative supervisions by Landlord and
Architect in their use of the Building and their relationship with Contractor,
or contractors of other tenants in the Building. The entry by Tenant and/or its
contract parties into the Premises for the performance of Tenant’s Work shall be
subject to the Lease, except the payment of Rent. If Landlord allows Tenant
and/or its contract parties to enter the Premises and commence the performance
of Tenant’s Work prior to the Completion Date, such entry by Tenant shall be at
Tenant’s sole risk.

 

3.                                       Tenant’s Work shall be coordinated and
conducted to maintain harmonious labor relations and not (a) to interfere
unreasonably with or to delay the completion of any work being performed by
Contractor or by any other tenant in the Building; or (b) to interfere with or
disrupt the use and peaceful enjoyment of other tenants in the Building.
Contractor shall have priority over Tenant’s Work.

 

4.                                       Tenant and Tenant’s contract parties
shall perform their work, including any storage for construction purposes,
within the Premises only. Tenant shall be responsible for removal, as needed,
from the Premises and the Building of all trash, rubbish, and surplus materials
resulting from any work being performed in the Premises. Tenant shall exercise
extreme care and diligence in removing such trash, rubbish, or surplus materials
from the Premises to avoid littering, marring, or damaging any portion of the
Building. If any such trash, rubbish, or surplus materials are not promptly
removed from the Building in accordance with the provisions hereof or if any
portion of the Building is littered, marred, or damaged, Landlord may cause same
to be removed or repaired, as the case may be, at Tenant’s cost and expense.
Tenant shall pay Landlord the amount of any such cost and expenses promptly upon
demand therefor.

 

ARTICLE 4. PAYMENT OF COSTS

 

Section 4.01 Allowance for Tenant Improvement Costs

 

Landlord shall pay the Tenant Improvement Costs, up to, but not in excess of,
the Allowance, Additional Allowance and Design Allowance and Tenant will pay any
excess. The Allowance is

 

C-7

--------------------------------------------------------------------------------


 

applicable to Tenant Improvements (including the costs of cabling and other soft
costs in an amount up to Five Dollars ($5.00) per rentable square foot in the
Premises and moving expenses in an amount up to Five Dollars ($5.00) per
rentable square foot in the Premises). If the Tenant Improvement Costs are less
than the Allowance then up to Five Dollars of any portion of the Allowance
remaining may be credited towards the first months Rent. The Additional
Allowance is applicable only to improvements to the common areas of the Building
performed in accordance with plans and specifications mutually approved by
Landlord and Tenant as provided herein. The Design Allowance is applicable only
to the fees of Tenant’s Architect. Notwithstanding the foregoing, the costs of
furnishing new ceiling tile and standard building lighting throughout the
Premises shall be provided by Landlord at its sole cost and expense and shall
not be applied to the Allowance. In addition, Landlord shall, at its sole cost
and expense, perform the general specifications described on Exhibit “C-l”
attached hereto. The cost of demolishing the space below ceilings in accordance
with Tenant’s demolition plan shall be provided as follows. Landlord shall, at
its sole cost and expense, pay the amount of the lowest bid received for the
demolition work and the difference, if any, between the lowest bid received for
the demolition work and the actual cost of the demolition work done by
Contractor shall be included in the Tenant Improvement Costs. Landlord shall
disburse the Allowance, Additional Allowance, and Design Allowance in accordance
with applications for payment and supporting material submitted to Landlord by
Tenant’s Architect. Such applications and supporting materials shall be
submitted on a monthly basis, by Tenant’s Architect and Landlord shall make such
disbursements within thirty (30) days of the receipt thereof. Except as
specifically set forth elsewhere in this Lease, Landlord will not charge any
fees to Tenant for supervision, coordination or similar services, unless such
services are specifically requested by Tenant.

 

Section 4.02 Payment of Tenant’s Costs

 

Tenant shall pay Tenant’s Costs to Landlord prior to commencement of
construction of the Tenant Improvements upon Tenant’s receipt from Tenant’s
Architect of an invoice for such costs. Failure by Tenant to pay Tenant’s Costs
in accordance with this Article 4 will constitute a failure by Tenant to pay
Rent when due under the Lease.

 

ARTICLE 5. CONTRACTOR REQUIREMENTS

 

A.                                   The prospective bidders for the engagement
as “Contractor” shall be four (4), including:

 

(i)                                     Raven

(ii)                                  Leapley

(iii)                               Cork & Howard

(iv)                              DPR Construction

 

B.                                     Tenant shall be responsible for preparing
bid instructions to prospective contractors. Such bid instructions shall seek a
separate bid for the cost of demolishing the space below ceilings. Tenant shall
receive, qualify and determine the responsiveness of all bids. However, Landlord
may elect to review such work and services.

 

C-8

--------------------------------------------------------------------------------


 

C.                                     All bids from such potential contractors
shall be required to be submitted on or before ten (10) business days after such
potential contractors’ receipt from Tenant of Tenant Space Plans or Building
Plans and Specifications sufficient to generate a bid with a maximum price
quoted. From such bids, Tenant shall select Contractor.

 

ARTICLE 6. DESIGNATION OF REPRESENTATIVES

 

Section 6.01 Landlord’s Agent

 

Landlord hereby designates Jennifer Zeigler to act as its authorized
representative on this Work Agreement. Any response from such person under this
Work Agreement shall be the response of Landlord.

 

Section 6.02 Tenant’s Agent

 

Tenant hereby designates Ann Rubio to act as its authorized representative on
this Work Agreement. Any response from such person under this Work Agreement
shall be the response of Tenant.

 

Section 6.03 Mutual Cooperation

 

Landlord’s Agent and Tenant’s Agent shall cooperate with one another in
coordinating Substantial Completion of Tenant’s Work and the Tenant
Improvements, and in controlling and minimizing the time and costs of the Tenant
Improvements and Tenant Work.

 

ARTICLE 7. ADA COMPLIANCE

 

Section 7.01 Building

 

Tenant shall not be obligated to pay for Building compliance with the Americans
with Disabilities Act (“ADA”), unless such compliance arises out of Tenant’s
specific use of the Premises and Building.

 

Section 7.02 Tenant’s Improvements

 

Tenant Improvements shall be and Tenant shall cause the Tenant Space Plan to be
in compliance with the ADA, to the extent the ADA requirements are applicable
and mandatory and are not voluntary (but not mandatory) for such Tenant
Improvements.

 

C-9

--------------------------------------------------------------------------------


 

EXHIBIT “C-l”

 

GENERAL BUILDING SPECIFICATIONS TO BE PERFORMED BY LANDLORD

 

The general building specifications outlined below, will be performed by the
Landlord at its sole expense, and shall be performed in a good and workmanlike
manner and shall conform to National Building Code and applicable municipal
by-laws. In any new construction or whereever possible, Tenant will require the
Landlord to install the HVAC distribution, lighting and sprinklers pursuant to
the Tenant’s plans and specifications in quantities as outlined below:

 

A.                                   General Requirement: Ensure that all plans
and specifications for the proposed office project can accommodate a workstation
densification ratio of 220 rentable square feet per person. This includes but is
not limited to HVAC, electrical, lighting, floor loading, elevators, washrooms
and stairwells.

 

B.                                     Common Areas: Tenant requires the base
building work to include the main lobby, and washrooms (pursuant to OBC
requirements) to be constructed and finished to a suburban Class “A” standard by
the Landlord.

 

C.                                     Electrical: Tenant requires a minimum of
6 watts per square foot of power for lighting and tenant requirements. Outline
any potential for additional power or back-up systems that the Landlord would
make available to Tenant as part of base building. All power shall be
distributed from the main disconnect to a panel on each floor.

 

D.                                    HVAC: HVAC to meet requirements of current
ASHRAE standards (15 CFM per person of outdoor air) and distributed in an open
area concept. Identify the Building’s current HVAC system and distribution
method and hours of operation.

 

E.                                      Lighting:  Tenant requires base building
lighting to provide 40 foot candles at desk top level, distributed in an open
area concept.

 

F.                                      Ceiling System: Tenant requires the
Building’s ceiling finish height to be a minimum of nine (9) feet, and the
Landlord to install a drop, T-bar ceiling system, with new ceiling tile
(Armstrong Cirrus or equivalent) stockpiled in the floor for installation by
Tenant.

 

G.                                     Exterior Walls: All exterior and core
walls to be dry-walled, taped and sanded, with one coat of primer.

 

H.            Floor Covering: Tenant requires the floors to be smooth, level
concrete ready to receive Tenant’s floor covering.

 

I.                                         Life Safety: Tenant requires Landlord
to install a base-building fire suppression system, including installation of a
primary loop and branch distribution system, distribution of sprinkler system,
fire hose and extinguisher cabinets finished and installed at each stairwell,
exit signs, smoke detectors and any additional signal devices or systems, all as
required in accordance with municipal and provincial codes.

 

C-1-1

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

MEMORANDUM CONFIRMING TERM

 

THIS MEMORANDUM (“Memorandum”) is made as of                        ,
20     between                                        (“Landlord”)
and                                             ,
a                                   (“Tenant”), pursuant to that certain Lease
Agreement between Landlord and Tenant dated as of                        ,
20      (the “Lease”) for the premises located at
                                                                                   ,
                                         (the “Premises”) and more particularly
described in the Lease. All initial-capitalized terms used in this Memorandum
have the meanings ascribed to them in the Lease.

 

1.                                       Landlord and Tenant hereby confirm
that:

 

(a)                                  The Commencement Date of the Term
is                        , 20    ;

 

(b)                                 The Expiration Date of the Term
is                        , 20    ; and

 

(c)                                  The date rental commences under the Lease
is                        , 20    .

 

2.                                       Tenant hereby confirms that all
commitments, arrangements or understandings made to induce Tenant to enter into
the Lease have been satisfied.

 

3.                                       This Memorandum shall be binding upon
and inure to the benefit of the parties and their permitted successors and
assigns.

 

IN WITNESS WHEREOF, the parties have executed this Memorandum as of the date
first set forth above.

 

LANDLORD:

TENANT:

 

 

 

 

By:

 

 

By:

 

 

Authorized Representative

 

Its:

 

 

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

RULES AND REGULATIONS

 

The rules and regulations set forth in this Exhibit shall be and hereby are made
a part of the Lease to which they are attached. Whenever the term “Tenant” is
used in these rules and regulations, it shall be deemed to include Tenant, its
employees or agents and any other persons permitted by Tenant to occupy or enter
the Premises. The following rules and regulations may from time to time be
modified by Landlord in the manner set forth in Paragraph 29 of the Lease.

 

1.                                       Obstruction. The sidewalks, entries,
passages, corridors, halls, lobbies, stairways, elevators and other common
facilities of the Building shall be controlled by Landlord and shall not be
obstructed by Tenant or used for any purposes other than ingress or egress to
and from the Premises. Tenant shall not place any item in any of such locations,
whether or not any such item constitutes an obstruction, without the prior
written consent of Landlord. Landlord shall have the right to remove any
obstruction or any such item without notice to Tenant and at the expense of
Tenant. The floors, skylights and windows that reflect or admit light into any
place in said Building shall not be covered or obstructed by Tenant.

 

2.                                       Ordinary Business Hours. Whenever used
in the Lease or in these rules and regulations, the ordinary business hours of
the Building shall be from 8:00 A.M. to 6:00 P.M. Monday through Friday and
8:00 A.M. to 1:00 P.M. Saturday of each week, excluding the legal holidays of
New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day,
Christmas Day, and any other holidays observed by owners of comparable
buildings.

 

3.                                       Deliveries. Tenant shall insure that
all deliveries of supplies to the Premises shall be made only upon the elevator
designated by Landlord for deliveries and only during the ordinary business
hours of the Building. If any person delivering supplies to Tenant damages the
elevator or any other part of the Building, Tenant shall pay to Landlord upon
demand the amount required to repair such damage.

 

4.                                       Moving. Furniture and equipment shall
be moved in or out of the Building only upon the elevator designated by Landlord
for deliveries and then only during such reasonable hours and in such manner as
may be prescribed by Landlord. Landlord shall have the right to approve or
disapprove the movers or moving company employed by Tenant and Tenant shall
cause such movers to use only the loading facilities and elevator designated by
Landlord. If Tenant’s movers damage the elevator or any other part of the
Building, Tenant shall pay to Landlord upon demand the amount required to repair
such damage.

 

5.                                       Heavy Articles. No safe or article the
weight of which may, in the reasonable opinion of Landlord, constitute a hazard
or damage to the Building or its equipment, shall be moved into the Premises.
Landlord shall have the right to designate the location of such articles in the
Premises. Safes and other heavy equipment, the weight of which will not
constitute a hazard or damage the Building or its equipment shall be moved into,
from or about the Building only during such hours and in such manner as shall be
reasonably prescribed by Landlord.

 

E-1

--------------------------------------------------------------------------------


 

6.                                       Nuisance. Tenant shall not do or permit
anything to be done in the Premises, or bring or keep anything therein which
would in any way constitute a nuisance or waste, or obstruct or interfere with
the rights of other tenants of the Building, or in any way injure or annoy them,
or conflict with the laws relating to fire, or with any regulations of the fire
department or with any insurance policy upon the Building or any part thereof,
or conflict with any of the rules or ordinances of any governmental authority
having jurisdiction over the Building.

 

7.                                       Building Security. Landlord
may restrict access to and from the Premises and the Building outside of the
ordinary business hours of the Building. Landlord may require identification of
persons entering and leaving the Building during this period and, for this
purpose, may issue Building passes to tenants of the Building.

 

8.                                       Pass Key. The janitor of the Building
may at all times keep a pass key to the Premises, and he and other agents of
Landlord shall at all reasonable times be allowed admittance to the Premises,
but access within the Premises shall be limited by governmental regulations
applicable to pharmaceutical companies.

 

9.                                       Locks and Keys for Premises. No
additional lock or locks shall be placed by Tenant on any door in the Building
and no existing lock shall be changed unless the written consent of Landlord
shall first have been obtained. A reasonable number of keys to the Premises and
to the toilet rooms, if locked by Landlord, will be furnished by Landlord, and
Tenant shall not have any duplicate key made. At the termination of this tenancy
Tenant shall promptly return to Landlord all keys to the Building, Premises and
toilet rooms.

 

10.                                 Signs. Signs on Tenant’s entrance doors will
be provided for Tenant by Landlord, the cost of the signs to be charged to and
paid for by Tenant. No advertisement, sign or other notice shall be inscribed,
painted or affixed on any part of the outside or inside of the Building, except
upon the interior doors as permitted by Landlord, which advertisement, signs, or
other notices shall be of Building standard order, size and style, and at such
places as shall be designated by Landlord.

 

11.                                 Use of Water Fixtures. Water closets and
other water fixtures shall not be used for any purpose other than that for which
the same are intended, and any damage resulting to the same from misuse on the
part of Tenant shall be paid for by Tenant. No person shall waste water by tying
back or wedging the faucets or in any other manner.

 

12.                                 No Animals, Excessive Noise. No animals
shall be allowed in the offices, halls, corridors and elevators in the Building.
No person shall disturb the tenants of this or adjoining buildings or space by
the use of any radio or musical instrument or by the making of loud or improper
noises.

 

13.                                 Bicycles. Bicycles or other vehicles shall
not be permitted anywhere inside or on the sidewalks outside of the Building,
except in those areas designated by Landlord for bicycle parking.

 

14.                                 Trash. Tenant shall not allow anything to be
placed on the outside of the Building, nor shall anything be thrown by Tenant
out of the windows or doors, or down the corridors, elevator shafts, or
ventilating ducts or shafts of the Building. All trash shall be placed in

 

E-2

--------------------------------------------------------------------------------


 

receptacles provided by Tenant on the Premises or in any receptacles provided by
Landlord for the Building.

 

15.                                 Windows and Entrance Doors. Window shades,
blinds or curtains of a uniform Building standard, color and pattern only shall
be used throughout the Building to give uniform color exposure through exterior
windows. Exterior blinds shall remain in the lowered position at all times to
provide uniform exposure from the outside. Tenant entrance doors should be kept
closed at all times in accordance with the fire code.

 

16.                                 Hazardous Operations and Items. Tenant shall
not install or operate any steam or gas engine or boiler, or carry on any
hazardous business in the Premises without Landlord’s prior written consent,
which consent may be withheld in Landlord’s absolute discretion. The use of oil,
gas or inflammable liquids for heating, lighting or any other purpose is
expressly prohibited. Explosives or other articles deemed extra hazardous shall
not be brought into the Building. Landlord acknowledges that Tenant may have
controlled substances within the Premises for use in connection with Tenant’s
business and in compliance with applicable laws.

 

17.                                 Hours for Repairs, Maintenance and
Alterations. Any repairs, maintenance and alterations required or permitted to
be done by Tenant under the Lease shall be done only during the ordinary
business hours of the Building unless Landlord shall have first consented in
writing to such work being done outside of such times. If Tenant desires to have
such work done by Landlord’s employees on Saturdays, Sundays, holidays or
weekdays outside of ordinary business hours, Tenant shall pay the extra cost of
such labor.

 

18.                                 No Defacing of Premises. Except as permitted
by Landlord, Tenant shall not mark upon, cut, drill into, drive nails or screws
into, or in any way deface the doors, walls, ceilings, or floors of the Premises
or of the Building, nor shall any connection be made to the electric wires or
electric fixtures without the consent in writing on each occasion of Landlord or
its agents. Any defacement, damage or injury to the Premises or Building caused
by Tenant shall be paid for by Tenant. Nothing contained in this Paragraph shall
prohibit Tenant from decorating the walls of the Premises with such items as are
normally found in first-class, commercial office buildings, so long as such
items are no heavier than twenty (20) pounds.

 

19.                                 Limit on Equipment. Tenant shall not,
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld or delayed, install or operate any equipment which will
consume in conjunction with Tenant’s other equipment throughout the Premises, an
amount of electricity which exceeds that provided for under the Lease. If Tenant
requires any interior wiring such as for a business machine, intercom, printing
equipment or copying equipment, such wiring shall be done by the electrician of
the Building only at Tenant’s expense, and no outside wiring persons shall be
allowed to do work of this kind unless by the written consent of Landlord or its
representatives. If telegraphic or telephonic service is desired, the wiring for
same shall be done as directed by the electrician of the Building or by some
other employee of Landlord who may be instructed by the superintendent of the
Building to supervise same, and no boring or cutting for wiring shall be done
unless approved by Landlord or its representatives, as stated.

 

E-3

--------------------------------------------------------------------------------


 

20.                                 Solicitation. Landlord reserves the right to
restrict, control or prohibit canvassing, soliciting and peddling within the
Building. Tenant shall not grant any concessions, licenses or permission for the
sale or taking of orders for food or services or merchandise in the Premises,
nor install or permit the installation or use of any machine or equipment for
dispensing goods or foods or beverages in the Building, nor permit the
preparation, serving, distribution or delivery of food or beverages in the
Premises without the approval of Landlord and in compliance with arrangements
prescribed by Landlord. Only persons approved in writing by Landlord shall be
permitted to serve, distribute, or deliver food and beverages within the
Building, or to use the elevators or public areas of the Building for that
purpose.

 

21.                                 Doors. Doors for entrance to and exit from
the Premises shall be kept closed at all times, except when in use for entering
or exiting the Premises.

 

22.                                 Captions. The caption for each of these
rules and regulations is added as a matter of convenience only and shall be
considered of no effect in the construction of any provision or provisions of
these rules and regulations.

 

23.                                 No Smoking. Landlord shall prohibit smoking
in any area other than certain designated smoking areas in the Building.
Landlord shall notify Tenant of such designated areas from time to time.

 

24.                                 No Use of Balconies. Tenant shall not have
the right to use or have access to the balconies of the Building.

 

E-4

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

SPECIAL STIPULATIONS

 

Special Stipulations to Office Lease Agreement, dated February 7, 2006, by and
between 485 PROPERTIES, LLC, a Delaware limited liability company, as
“Landlord,” and FIRST HORIZON PHARMACEUTICAL CORPORATION, a Delaware,
corporation as “Tenant.” In the event of any conflict between the terms and
conditions of any of the following Special Stipulations and the terms and
conditions of the main text of this Lease or of any of the other Exhibits to
this Lease, the terms and conditions of these Special Stipulations shall
control. In addition to any other terms whose definitions are fixed and defined
by these Special Stipulations, the terms used herein with the initial letter
capitalized shall have the same meaning ascribed to them as set forth in the
main text of this Lease or any of the other Exhibits. No inference or
implication shall result from or interpretation be based upon the deletion or
omission of words or material from the form on which this Lease appears or from
a draft of this Lease, the words or material having been deleted or omitted
being as though they were never in such form or draft.

 

1.                                      Renewal Option. Tenant shall have the
right to renew the Term for two (2) additional periods of five (5) years each
(the “Renewal Term”), by giving Landlord prior written notice no more than
twelve (12) months and no less than nine (9) months prior to the otherwise
effective Expiration Date, that Tenant intends to exercise either of such
renewal rights, subject to the following conditions:

 

(a)                                  Tenant shall be in possession of the
Premises and there shall not be an Event of Default by Tenant under any of the
terms or provisions of this Lease at the time such notice is given or at the
time of the commencement of the Renewal Term.

 

(b)                                 Tenant shall occupy the Premises during the
Renewal Term under the same terms and conditions as specified in this Lease,
except, for the first Renewal Term (x) Tenant shall be entitled to receive an
Allowance of Five Dollars ($5.00) per rentable square feet in the Premises and
(y) the Monthly Rental shall be Twenty Seven Dollars and Fifty Cents ($27.50)
with 2.5% escalations every twelve (12) months and for the second Renewal Term
(i) Tenant shall be entitled to receive an Allowance and other market
concessions then offered by Landlord to similarly situated tenants, (ii) the
Monthly Rental for any Renewal Term shall be the then Market Rate, but not less
than the Monthly Rental for the Premises in effect immediately prior to the
commencement of such Renewal Term. In no event shall Tenant be entitled to enter
into more than two (2) Renewal Terms.

 

(c)                                  As used herein, the term “Market Rate”
shall be determined as described in subparagraph (d) below as the amount of base
annual rent per square foot then being charged in comparable first-class office
buildings located in the Central Perimeter area of Atlanta, Georgia for space
comparable to the Premises and taking into consideration all other relevant
factors establishing similarity or dissimilarity between the comparable lease
and the leasing of the Premises to Tenant for the Renewal Term, including
without limitation, escalations (including type, base year and stop),
concessions, length of term, size and location of the Premises, building
standard work letter and/or tenant improvement allowances, amenities

 

F-1

--------------------------------------------------------------------------------


 

offered, location of building, the cost and provision of parking spaces, and
other generally applicable concessions, allowances, terms and conditions of
tenancy. In determining the Market Rate, the greatest weight shall be accorded
to leases in the Building for comparable space entered into in the twelve (12)
months preceding the date on which the Market Rate is determined.

 

(d)                                 Within thirty (30) days after Landlord
receives the notice of Tenant’s exercise of the renewal option with respect to
any applicable Renewal Term, Landlord shall notify Tenant of the proposed Market
Rate. If Tenant rejects in writing the Market Rate proposed by Landlord (and
Tenant shall be deemed to have accepted the same if Tenant does not object
thereto in a written notice to Landlord given within five (5) business days
following Tenant’s receipt of Landlord’s proposed Market Rate), Landlord and
Tenant shall negotiate in good faith for a period of fifteen (15) days to reach
a mutual agreement on the Market Rate. If the parties are unable to come to an
agreement within such period, Tenant shall have the option, exercisable by
written notice delivered to Landlord within five (5) days after the expiration
of such fifteen (15) day period, to elect to arbitrate such rate. Tenant shall
have the option to specify in such notice its selection of a real estate
appraiser, who shall act on Tenant’s behalf in determining the Market Rate or
elect to allow the then-current Term of this Lease to expire on this Lease
expiration date. Within ten (10) days after Landlord’s receipt of Tenant’s
selection of a real estate appraiser, Landlord, by written notice to Tenant
shall designate a real estate appraiser, who shall act on Landlord’s behalf in
the determination of the Market Rate. Within fifteen (15) days of the selection
of Landlord’s appraiser, the two appraisers shall render a joint written
determination of the Market Rate. If the two appraisers are unable to agree upon
a joint written determination within said fifteen (15) day period, the two
appraisers shall select a third appraiser meeting the qualifications stated
below. Each of the parties shall bear one-half (1/2) of the cost of the
appointment of the third appraiser and of the third appraiser’s fee. If the
three (3) appraisers are unable to agree upon the Market Rate within fifteen
(15) days following the appointment of the third appraiser, then each appraiser
shall separately determine the Market Rate, they shall average the two
(2) closest figures, and within three (3) days after the expiration of such
fifteen (15) day period, the appointed third appraiser shall notify Landlord and
Tenant of such averaged determination of the Market Rate, which averaged
determination shall be binding upon both Landlord and Tenant. In the event that
one of the three appraised Market Rates is equidistant between the highest and
the lowest, then notwithstanding the foregoing sentence, there shall be no
averaging, and the equidistant Market Rate shall be the final arbitrated rate.
In the event that the appraisal process has not been completed prior to the
commencement of the Renewal Term, then upon commencement of the Renewal Term,
and until the appraisal process is completed (the “Interim Period”), Tenant
shall pay Landlord monthly Rent equal to the Rent for the immediately preceding
Lease year, until the increase in the Rent is determined by such process as
provided herein; provided, however, that such payments made during the Interim
Period shall be subject to adjustment based upon the results of such process.
If, as a result of such appraisal process, it is determined that Tenant has
underpaid Rent during the Interim Period, then such underpaid Rent shall be due
from Tenant to Landlord within fifteen (15) days after expiration of the Interim
Period. If, as a result of such appraisal process, it is determined that Tenant
has overpaid Rent during the Interim Period, then such overpaid Rent shall be
credited to Tenant’s next payment(s) of Rent falling due under this Lease. All
appraisers selected in accordance with this subparagraph shall have at least ten
(10) years prior experience in the Central Perimeter area of metropolitan
Atlanta, Georgia commercial leasing market and shall be

 

F-2

--------------------------------------------------------------------------------


 

members of the American Institute of Real Estate Appraisers or similar
professional organization. If either Landlord or Tenant fails or refuses to
select an appraiser, the other appraiser shall alone determine the Market Rate.
Landlord and Tenant agree that they shall be bound by the determination of
Market Rate pursuant to this subparagraph for the Renewal Term. Landlord shall
bear the fee and expenses of its appraiser and Tenant shall bear the fee and
expenses of its appraiser.

 

(e)                                  In the event Tenant fails timely to notify
Landlord in the manner herein specified, Tenant shall be conclusively deemed to
have waived its right to enter into any Renewal Term.

 

(f)                                    This renewal right shall be subject to
review and approval by Landlord, in its reasonable discretion, of Tenant’s
credit and financial condition at the time of such renewal.

 

2.                                      Right of First Offer. Subject to the
rights of existing tenants which occupied space on the 16th floor as of
January 1, 2006, Landlord hereby grants to Tenant a continuous right of first
offer to lease available space on the sixteenth (16th) floor of the Building
(the “ROFO Space”), which right shall be exercised by Tenant or its parent,
subsidiary, or affiliate, at either (i) by written notice given to Landlord upon
Tenant’s decision to lease such ROFO Space or (ii) by written notice given to
Landlord within ten (10) business days after Landlord provides written notice to
Tenant that Landlord is negotiating to lease the ROFO Space to another occupant
(Tenant’s failure to provide such notice by the expiration of such ten
(10) business day period being deemed Tenant’s waiver of any right to lease the
ROFO Space), subject to the following conditions:

 

(a)                                  Tenant, or its parent, subsidiary, or
affiliate, shall be in possession of the Premises and there shall not be an
Event of Default by Tenant under any of the terms or provisions of this Lease at
the time Landlord provides such notice to Tenant.

 

(b)                                 Tenant, or its parent, subsidiary, or
affiliate, shall occupy the Premises (including but not limited to the ROFO
Space) under the same terms and conditions as specified in this Lease, including
the Allowance and Design Allowance, except that if Tenant exercises the right of
first offer after the eighteenth (18th) month of the Term, then the rental rate,
allowance and concessions for the ROFO Space will be the Market Rate, which
shall be determined as described in Sections l(c) and l(d) of Exhibit F of this
Lease.

 

(c)                                  The term of this Lease for ROFO Space shall
be conterminous with the Term for the remainder of the Premises, provided
however, that if less than thirty-six (36) months are remaining in the Term for
the remainder of the Premises, then the Term with respect to the entire Premises
(including the ROFO space) shall be extended to no less than thirty-six (36)
months from the date Tenant occupies the ROFO Space.

 

3.                                      Expansion Option. In addition to
Tenant’s rights under Paragraph 2 above, Landlord hereby grants to Tenant an
exclusive right to lease up to approximately 25,000 square feet of space on the
Sixteenth (16th) floor of the Building, as shown on Exhibit “A-l” (the
“Expansion Space”), subject to the following conditions:

 

F-3

--------------------------------------------------------------------------------


 

(a)                                  Such expansion option will exist only for
the first eighteen (18) months of the initial Term of this Lease.

 

(b)                                 Tenant, or its parent, subsidiary, or
affiliate, shall be in possession of the Premises and there shall not be an
Event of Default by Tenant under any of the terms or provisions of this Lease at
the time Tenant provides such notice to Landlord.

 

(c)                                  Tenant, or its parent, subsidiary, or
affiliate, shall occupy the Expansion Space under the same terms and provisions
of this Lease, except that Tenant’s obligation to pay Rent with respect to the
Expansion Space shall commence on the earliest to occur of (i) five (5) months
after the date the Expansion Space is Substantially Complete or the date the
Expansion Space would have been Substantially Complete in the absence of Tenant
Delay, (ii) four (4) months after the date Tenant occupies the Expansion Space
or any portion thereof for the purpose of conducting business therefrom; or
(iii) the twenty second (22nd) month following the Commencement Date.

 

4.                                      Termination Option. Tenant, or its
parent, subsidiary, or affiliate, shall have the right to terminate this Lease
effective as of any date on or after the fifth (5th) anniversary of the
Commencement Date, subject to the following terms and conditions:

 

(a)                                  In order for Tenant to exercise such
termination right there shall not be an Event of Default by Tenant under any of
the terms or provisions of this Lease at the time such notice is given or upon
the effective date of termination.

 

(b)                                 In order for Tenant to exercise such
termination right, Tenant must provide written notice of such exercise to
Landlord no later than nine (9) months prior to the effective date of
termination.

 

(c)                                  One (1) month prior to the effective date
of termination of this Lease pursuant to this Special Stipulation Paragraph 4,
Tenant shall pay to Landlord an amount equal to the sum of the unamortized
portion of the Allowance, all other concessions, fees and allowances (including,
without limitation, the Additional Allowance and the Design Allowance) and any
leasing commissions paid by Landlord with respect to this Lease, calculated
using an eight (8) year amortization schedule.

 

(d)                                 Tenant acknowledges that Landlord would not
agree to grant Tenant this termination right unless Tenant agrees to pay
Landlord the applicable amount set forth in paragraph (c) above and that such
amount represents freely bargained for consideration for such termination.
Landlord and Tenant acknowledge and agree that the payment of such applicable
amount is intended to compensate Landlord for lost rentals, the unamortized
balance of free rent, tenant improvements, leasing commissions, any other
concessions granted to Tenant and other losses incurred by Landlord on account
of any such termination. In no event, however, shall Landlord be obligated to
prove the actual amount of such lost rentals, unamortized balance or other
losses.

 

F-4

--------------------------------------------------------------------------------


 

(e)                                  On or prior to the effective date of
termination, Tenant shall surrender possession of the Premises to Landlord in
accordance with the provisions of this Lease. Upon termination, Landlord and
Tenant will be relieved of their obligations under this Lease, except for those
accruing prior to the effective date of such termination.

 

5.                                      Concourse Athletic Club. Upon the
Commencement Date, Landlord shall provide Tenant with an allowance of
Twenty-five Thousand Dollars ($25,000) to be applied towards initiation fees and
membership dues at the Concourse Athletic Club.

 

6.                                      Signage. Tenant, at Tenant’s sole cost
and expense, shall have the nonexclusive right to have Landlord install and
maintain Tenant’s tradename (“Tradename”) on the existing “monument” sign for
the Building as it exists on the date of this Lease (the “Monument Sign”),
subject to the following terms and conditions:

 

a.                                       The Monument Sign may, at Landlord’s
option, include the names or logos, or both, of other tenants in the Building
from time to time.

 

b.                                      Landlord reserves the right to review
and approve the location, color, size (which will be consistent with other
two-floor tenants), configuration, materials, workmanship and design of Tenant’s
Tradename.

 

c.                                       No assignee or subtenant of Tenant
shall succeed to Tenant’s right to maintain its Tradename on the Monument Sign.

 

d.                                      If Tenant ever occupies less than 15,000
rentable square feet in the Building, then Landlord shall have the option, at
Tenant’s expense, to remove Tenant’s Tradename from the Monument Sign. In any
event, Tenant’s rights under this Special Stipulation shall cease and terminate
immediately upon the expiration or any earlier termination of this Lease.

 

e.                                       All costs, if any, for which Tenant is
responsible under this Special Stipulation shall be paid by Tenant to Landlord,
in full, within thirty (30) days after Tenant’s receipt of an invoice from
Landlord.

 

Tenant shall also be entitled, at no cost, to have the name of Tenant’s
business, related entities, assignees, sublesses, senior managers and employees
listed in the building directory located in the lobby of the Building.

 

7.                                      Satellite Dish. Landlord hereby grants
to Tenant the right to install, maintain and operate a satellite dish and
related equipment (the “Equipment”) at its sole cost and expense on the roof of
the Building subject to the following terms and conditions:

 

(a)                                  The location of the Equipment shall be
approved by Landlord prior to Tenant’s installation of the Equipment. Tenant
shall deliver to Landlord Tenant’s plans and specifications for the installation
of the Equipment and the surrounding screening for review and approval by
Landlord’s engineer not less than thirty (30) days prior to commencing
installation of the Equipment. Tenant shall reimburse Landlord for all costs and
expenses incurred by

 

F-5

--------------------------------------------------------------------------------


 

Landlord in connection with Landlord or its designated agent’s review and
approval of such plans and specifications as well as ensuring Tenant’s
compliance with this provision.

 

(b)                                 Tenant shall have the right to access and
use a portion of the Building’s roof for the installation of the Equipment at no
additional charge to Tenant. Tenant shall install the Equipment in an
aesthetically pleasing manner and exercise all reasonable steps to shield or
screen the Equipment from public view. Tenant shall fence or screen the
Equipment so as to minimize any risks to ensure that the Equipment does not
create a nuisance. Tenant shall at its cost, be entitled to run riser cable to
the roof of the Building and Landlord will provide adequate vertical space
therefor at no charge. Tenant shall be responsible for any required roof
reinforcement and for ensuring the integrity of the Building’s roof and warranty
thereon. Tenant shall have 24 hour access to the roof and all associated areas
where Tenant’s cabling accesses between the Premises and the roof, subject to
Landlord’s reasonable rules and regulations.

 

(c)                                  Tenant shall maintain and operate the
Equipment in compliance with all applicable laws, rules, regulations and
ordinances at its sole cost and expense.

 

(d)                                 At Landlord’s option, Landlord shall
perform all roof penetrations and modifications necessary for the installation,
maintenance or removal of Tenant’s Equipment. Tenant will reimburse Landlord for
all reasonable costs and expenses incurred by Landlord in connection with such
roof penetrations and modifications.

 

(e)                                  Tenant hereby agrees to indemnify and hold
Landlord, its agents, employees, contractors and representatives, harmless from
and against any and all cost, claims, damages (including, but not limited to,
any damage to the Building, the roof or Landlord’s property), causes of action
and liability which may arise by reason of any occurrence attributable to or
arising out of Tenant’s installation, maintenance, repair, operation or removal
of any of the Equipment, including without limitation, any claim or cause of
action for injury to or death of any person or damage to any property arising
therefrom and Tenant agrees to defend any claim or demand against Landlord, its
agents or employees arising out of any such occurrence. Tenant shall, upon
thirty (30) days prior written notice from Landlord, reimburse Landlord for all
costs and expenses incurred by Landlord as a result of Tenant’s operation of the
Equipment, including damages to the Building and the furnishing of electric
power for the operation of the Equipment.

 

(f)                                    Upon the expiration or earlier
termination of this Lease, Tenant shall, at its sole expense, promptly remove
the Equipment and repair all damage to the Building caused thereby.

 

(g)                                 Tenant’s Equipment shall not hinder or
unreasonably interfere with any other tenants’ or licensees’ installation,
operation and maintenance or repair of antennae or satellite equipment.

 

(h)                                 Landlord reserves the right to enter into a
contract with a third-party manager for the leasing and management of the roof
of the Building. Tenant shall be responsible for complying with all reasonable
rules and regulations established by such manager, provided

 

F-6

--------------------------------------------------------------------------------


 

however, that Tenant shall in no event be subject to any additional costs or
limitation of rights as a result thereof.

 

8.                                      Auxiliary Air. Landlord hereby grants to
Tenant the right to install, maintain and operate package air conditioning units
and related equipment (the “Auxiliary AC”) at its sole cost and expense in the
Premises subject to the following terms and conditions:

 

(a)                                  The location of the Auxiliary AC shall be
approved by Landlord prior to Tenant’s installation of the Auxiliary AC. Tenant
shall deliver to Landlord Tenant’s plans and specifications for the installation
of the Auxiliary AC and related equipment for review and approval by Landlord’s
engineer not less than thirty (30) days prior to commencing installation of the
Auxiliary AC. Tenant shall reimburse Landlord for all costs and expenses
incurred by Landlord in connection with Landlord or its designated agent’s
review and approval of such plans and specifications as well as ensuring
Tenant’s compliance with this provision.

 

(b)                                 Tenant shall maintain and operate the
Auxiliary AC in compliance with all applicable laws, rules, regulations and
ordinances at its sole cost and expense.

 

(c)                                  Tenant hereby agrees to indemnify and hold
Landlord, its agents, employees, contractors and representatives, harmless from
and against any and all cost, claims, damages (including, but not limited to,
any damage to the Building, the Premises or Landlord’s property), causes of
action and liability which may arise by reason of any occurrence attributable to
or arising out of Tenant’s installation, maintenance, repair, operation or
removal of any of the Auxiliary AC, including without limitation, any claim or
cause of action for injury to or death of any person or damage to any property
arising therefrom and Tenant agrees to defend any claim or demand against
Landlord, its agents or employees arising out of any such occurrence. Tenant
shall, upon thirty (30) days prior written notice from Landlord, reimburse
Landlord for all costs and expenses incurred by Landlord as a result of Tenant’s
operation of the Auxiliary AC, including damages to the Building and the
furnishing of electric power for the operation of the Auxiliary AC.

 

(f)                                    Upon the expiration or earlier
termination of this Lease, Tenant shall, at its sole expense, promptly remove
the Auxiliary AC and repair all damage to the Building and Premises caused
thereby.

 

(g)                                 Tenant’s Auxiliary AC shall not hinder or
unreasonably interfere with any other tenants’ or licensees’ enjoyment of the
Building.

 

9.                                      Landlord’s Representations and
Warranties. Landlord hereby represents and warrant to Tenant as follows:

 

(a)                                  Due Authorization and Execution. This Lease
is duly authorized and shall be binding upon Landlord.

 

F-7

--------------------------------------------------------------------------------


 

(b)                                 Due Organization. Landlord is duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is duly authorized and qualified to do all things required of
Landlord under this Lease within the State in which the Property is located.

 

(c)                                  No Breach of Other Agreements. This Lease
does not violate the terms of any other agreement to which Landlord is a party.

 

(d)                                 Title. Landlord owns fee simple title to the
Property.

 

10.                                 Tenant’s Representations and Warranties.
Tenant hereby represents and warrant to Landlord as follows:

 

(a)                                  Due Authorization and Execution. This Lease
is duly authorized and shall be binding upon Tenant.

 

(b)                                 Due Organization. Tenant is duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is duly authorized and qualified to do all things required of Tenant under
this Lease within the State in which the Property is located.

 

(c)                                  No Breach of Other Agreements. This Lease
does not violate the terms of any other agreement to which Tenant is a party.

 

11.                                 Storage. To the extent available, Tenant
shall be entitled to rent storage space in the basement of the building
currently known as Corporate Center Four at an annual rate of $12.00 per square
foot of useable area.

 

F-8

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

CLEANING SPECIFICATIONS

 

Lobby and Corridors - Daily Service

 

1.               Sweep and mop lobby entrance vestibule floors nightly and
machine scrub floors as necessary.

 

2.               Clean and sweep public elevator lobby corridor flooring
nightly. (Machine scrub floors as necessary.) Carpeting shall be vacuumed and
spots removed nightly and shampooed as necessary.

 

3.               Wipe down, with a soft cloth, all metal surfaces in the lobby
and building as required.

 

4.               Dust all lobby and public corridor walls nightly and wash as
required.

 

5.               Clean entrances and lobby doors at least once per day. Clean
all elevator, stairway, utility and office doors as necessary to remove dirt and
finger marks.

 

6.               Clean and sanitize all public telephone areas. (Neatly arrange
and replace, as needed all phone books.)

 

7.               Screen all exterior sand urns of cigarette butts and debris in
the canopy area. Clean container and add sand as needed. (CONTRACTOR supplies
sand.)

 

8.               Empty all trash receptacles, clean container with clean, damp
cloth, and replace plastic liner. (MANAGER may supply liners.)

 

9.               Remove all debris from landscaped pots and planters. (Report
any thefts, broken pots or missing plants.)

 

10.         Dust and clean all horizontal surfaces less than seven feet.

 

11.         Clean and remove smudges and marks on walls and wall coverings.

 

12.         Clean, polish and straighten all furniture as needed.

 

13.         Wipe clean all directory boards with clean, soft cloth.

 

14.         Wipe clean all fire extinguisher cabinets and glass. (Report broken
glass or missing extinguishers).

 

15.         Wipe clean all elevator doors, jambs, call plates, and hall
lanterns.

 

16.         Dust all lobby and corridor signage.

 

17.         Report any maintenance issues. For example:  lights burned out,
stopped up toilets, and cracked flooring.

 

18.         Secure all doors upon completion of work assignments.

 

Lobbies and Corridors - Weekly Service

 

1.               Clean and polish all entry metal and sills.

 

H-1

--------------------------------------------------------------------------------


 

2.               Dust and clean or polish all baseboards.

 

3.               Spot clean all carpeted areas.

 

4.               Dust all ledges and exit signs.

 

5.               Dust all walls above seven feet.

 

6.               Maintain lobby floors.

 

7.               Mop stone, ceramic tile, marble, terrazzo flooring (including
exterior surfaces under the canopy).

 

8.               Clean resilient flooring.

 

Lobbies and Corridors - Monthly Service

 

1.               Clean all ceiling vents and grills.

 

2.               Dust high ceiling corners and entryways.

 

3.               Dust and clean light fixtures and covers (interior and
exterior).

 

4.               Clean and treat all wood paneling and furniture as requested.

 

5.               Strip, reseal or re-wax common area floors as necessary.

 

6.               Shampoo carpet areas as necessary.

 

7.               Clean, detail and sanitize public phones and enclosures.

 

8.               Dust and clean all fire lobby doors inside and out.

 

9.               Polish door floor plates.

 

Offices - Daily Service

 

1.               Remove hand spots or smudges from entry doors.

 

2.               Using a dustless mop, damp mop all non-carpeted areas.

 

3.               Vacuum and spot clean carpets in all traffic areas, removing
staples and other debris.

 

4.               Properly position furniture, books and magazines in reception
areas.

 

5.               Properly position furniture in offices and conference rooms.

 

6.               Blackboards will be erased/chalk boards cleaned upon request
only.

 

7.               Remove fingerprints and smudges from all walls.

 

8.               Spot clean all partition glass and mirrors.

 

9.               Remove all fingerprints and smudges from light switch covers,
electrical outlet cover plates and doorknob handles.

 

10.         Dust all horizontal surfaces less than seven feet, furniture, and
equipment. DO NOT dust desks, conference tables or counters that are cluttered
with paperwork.

 

I1.           Dust and replace all desk ornaments, phones and machines in their
original position.

 

F-2

--------------------------------------------------------------------------------


 

12.         Clean furniture fabric with a whiskbroom to sweep off any dust,
paper bits, and erasures as needed. (Remove all staples)

 

13.         Empty all ashtrays in smoking lounges and wipe clean.

 

14.         Empty all wastebaskets and carry trash to designated areas for
removal; replace plastic liners.

 

15.         Clean and wash all lunchroom tabletops, counters, sinks, cabinets,
refrigerator, and stove (exterior only) surfaces. (Report any insect problems)

 

16.         Report all maintenance issues.

 

17.         Perform additional services requested by tenant (excluding extensive
carpet cleaning, appliance cleaning, dishwashing, and other similar services
that may require invoicing to the tenant).

 

18.         Before leaving any suite, lock all entrance doors and interior doors
as requested.

 

19.         Clean all water fountains.

 

Offices - Weekly Service

 

1.               Damp wipe all interior doors with a treated cloth.

 

2.               Detail vacuum entire carpet areas; remove staples and other
debris.

 

3.               Polish all desktops that are cleared of paperwork.

 

4.               Dust all ledges, files, baseboards, and sills under seven feet.

 

5.               Vacuum all furniture or wipe vinyl furniture clean.

 

6.               Dust all lower parts of furniture.

 

7.               Detail and clean all kitchens or wet bar areas.

 

8.               Empty large recycling bins from offices into separate container
to be disposed of into specially designated recycling dumpsters.

 

Offices - Monthly Service

 

1.               Completely clean all partitions and doors, doorjambs, door
floor plates, glass and mirrors from floor to ceiling.

 

2.               Dust all ledges, wall moldings, shelves, etc. over seven feet.

 

3.               Dust windowsills and ledges.

 

4.               Dust clean or vacuum all drapes and blinds.

 

5.               Brush down and clean all vents and grills.

 

6.               Scrub and wax all tile floors.

 

7.               Sweep stairwells and dust handrails.

 

8.               Detail all desks and office furniture.

 

9.               Dust and clean all light fixtures and covers.

 

10.         Detail and clean all kitchens, wet bars or lunch room areas.

 

F-3

--------------------------------------------------------------------------------


 

11.         Clean all baseboards.

 

12.         Detail and vacuum chairs and upholstered furniture.

 

Restrooms - Daily Service

 

1.               Dust and clean restroom signage and doors.

 

2.               Vacuum all restroom vestibules and remove spots.

 

3.               Wet mop and disinfect tile/marble floor, paying particular
attention to areas under urinals and toilet bowls.

 

4.               Clean alkaline deposits and soap spills from floor tile grout.

 

5.               Wash and disinfect all basins, urinals, and toilet bowls.

 

6.               Clean underside rims of urinals and toilet bowls.

 

7.               Wash both sides of toilet seats with soap and water and
disinfect.

 

8.               Empty, clean, sanitize, and polish all paper dispensers,
replacing liners nightly.

 

9.               Clean and polish all mirrors.

 

10.         Dust ledges and base boards.

 

11.         Damp wipe, polish, and shine all chrome, metal fixtures, hand
plates, kick plates, utility covers, plumbing, clean-out covers, and doorknobs.

 

12.         Spot clean with disinfectant all partitions and tile walls. (Report
any graffiti and remove if possible)

 

13.         Fill all toilet latrines, soap, sanitary napkin, and towel
dispensers as necessary.

 

14.         Report all burned out lights, leaking faucets, running plumbing, or
other maintenance needs.

 

15.         Janitor carts will not be brought into restroom areas or used to
prop open doors.

 

16.         Restroom doors will be propped open with a rubber stop, and a sign
indicating, “Restroom Closed for Cleaning”, will be placed outside.

 

17.         Empty all restroom trash, including sanitary disposal. Replace
sanitary disposal liner.

 

Restrooms - Semi-Weekly (twice per week)

 

1.     Pour clean water down floor drains to prevent sewer gas from escaping.

 

Restrooms - Weekly Service

 

1.               Wash down all walls.

 

2.               Wash all waste containers and disinfect.

 

3.               Clean and polish all doors, doorplates, and hardware.

 

Restrooms - Monthly Service

 

1.               Wipe clean all ceilings, lights, and fixtures.

 

2.               Machine scrub tile floors.

 

F-4

--------------------------------------------------------------------------------


 

3.               Shampoo, as needed, and clean vestibule carpet.

 

4.               Detail all toilet compartments and fixtures.

 

5.               Brush and clean all grills and vents.

 

Elevators - Daily Service

 

1.               Vacuum and clean all spots and stains from carpet.

 

2.               Dust and clean baseboards.

 

3.               Dust and wipe with clean soft cloth all metal. (Do not use
abrasives).

 

4.               Remove all fingerprints from doors and walls (interior and
exterior).

 

5.               Dust and clean elevator ceilings and lights.

 

6.               Remove gum, stains or debris from ceilings, handrails and
elevator tracks.

 

7.               Dust, disinfect and clean emergency phone and security
compartments.

 

8.               Clean all call buttons, call plates, and signage.

 

9.               Report any burned-out lights or malfunctions of elevator.

 

10.         Clean elevator tracks.

 

Elevators - Weekly Service

 

1.               Detail call buttons and call plates.

 

2.               Disinfect emergency phones.

 

3.               Polish brass elevator tracks.

 

Stairwells - Daily Service

 

1.               Police entire stairwell, removing all trash, cigarette butts,
etc.

 

2.               Report any exit signs that are burned out.

 

3.               Report any lights burned-out.

 

Stairwells - Bi-Weekly Service

 

1.               Sweep down all stairs and landings.

 

2.               Dust all handrails, banisters, and ledges.

 

3.               Clean all walls of fingerprints and smudge marks, etc.

 

4.               Dust and clean all stairwell signage.

 

5.               Dust and clean all emergency phones.

 

Stairwells - Monthly Service

 

1.               Wipe clean all stairwell doors and doorjambs.

 

2.               Wet mop or vacuum all stairs and landings, as required. (Clean
base boards if necessary)

 

F-5

--------------------------------------------------------------------------------


 

3.               Dust and clean all lights and fixtures.

 

4.               Dust and clean all emergency fire equipment and plumbing.

 

5.               Wipe clean all handrails.

 

F-6

--------------------------------------------------------------------------------


 

Exhibit “H”

 

Concourse V — Building Standards

April 2005

 

Corridor Partition

 

3-5/8” metal stud (24”o.c.), 1/2” gwb (Type ‘C’) each side with 1-1/2” fire
safing insulation (floor to underside of structure above)

 

 

 

Demising Partition

 

3-5/8” metal stud (24”o.c), 1/2” gwb (Type ‘C’) each side with 1-1/2” fire
safing insulation (floor to underside of structure above)

 

 

 

Interior Partition

 

3-5/8” metal stud (24”o.c), 1/2” gwb each side, (floor to underside of suspended
ceiling or floor to underside of structure above)

 

 

 

Tenant Entry Single Door

 

3’-0” x 8’-l 0” x 1-3/4” solid core, Mahogany veneer
4 hinges, 1 lockset, 1 closer, 1 doorstop

 

 

 

Tenant Entry Double Door

 

3’-0” x 8’-10” x 1-3/4” solid core, Mahogany veneer
6 hinges, 1 lockset, 2 closers

 

 

 

Tenant Interior Door

 

3’-0” x 8’-10” x 1-3/4” solid core, Mahogany veneer
3 hinges, 1 lockset, 1 doorstop

 

 

 

Door Frame

 

Hollow metal frame, painted

 

 

 

Hardware

 

Lever — polished brass

 

 

 

Ceiling Height

 

9’-0” in Tenant spaces and Common Corridors

 

 

 

Ceiling Grid

 

2x2 suspended grid 15/16” wide

 

 

 

Ceiling Tile

 

2x2 tiles — Armstrong “Cirrus” 584, tegular edge         Contact: Armstrong
(Jodi Teeter) 1.888.234.5464 x 8082

 

 

 

Fire Extinguisher

 

Woll Hung: Cosmic 10E multipurpose dry chemical extinguisher
Cabinet: JL Industries #1012521, Ambassador steel cabinet with ADAC option

 

 

 

Exterior Window Blinds

 

Charcoal gray horizontal metal mini-blinds

 

 

 

Fluorescent Fixtures

 

2x2 - 9 cell, 3 lamp parabolic
2x4 - 18 cell, 3 lamp parabolic — Lithonia Lighting 2PM3N G A 3 32 18 LD 277 GEB

 

 

 

Down Lights

 

Lightolier #1102 PI frame in kit with #1151 specualr clear Alzak reflector; 150W
R40 lamp

 

 

 

Exit Signs — Common Areas

 

Lithonia Lighting LRP series, Precise Collection, brushed oluminum housing,
double face, green on clear acrylic panel, LED edge lit exit light, dual voltage
120/277 V, with directional arrow(s) as required for specific ceiling location.

 

 

 

Exit Signs — Tenant Spaces

 

Lithonia Lighting Die Cast Aluminum Exit with LED lamps, brushed aluminum
housing, double face, with green panel color, dual voltage 120/277 V, with
directional arrow(s) as required for specific ceiling location.

 

--------------------------------------------------------------------------------


 

Coverplates & Electrical Devices

 

TBD

 

 

 

HVAC

 

2x2 supply & return air diffusers

 

 

 

Elevator Lobby Limestone Tile

 

Tiles: 12x12, color: Pewter Fossil, finish: polished.
Grout: Hydromet, standard, color: Antique White #370
Edge Strip: Aluminum #CTC38.              Contact Bryan Parker @ Spectra.

 

 

 

Elevator Lobby Inset Carpet

 

Manufacturer:-. Bolyu; Style: Vega; Color: VGA73 Holm Oak

 

 

 

Corridor Carpet

 

Manufacturer: Show Contact; Style: Shimmer Ultraloc Pattern #5A017; Color:
Natural Tonic #17755

 

 

 

Elevator Lobby & Corridor Rubber Base

 

Manufacturer: Roppe; Style: 4” continuous cove base; Color: Camel #191

 

 

 

Elevator Lobby & Corridor Fabric Wallcovering

 

Manufacturer: Luna Textiles; Style: Calligraph; Color: Stone #HCL-156

 

 

 

Elevator Lobby & Corridor Paint

 

Manufacturer: ICI; Style: (2) coats eggshell; Color: 20YY 49/071-537
For use on all GWB soffits and fascias (not light coves)

 

--------------------------------------------------------------------------------